Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 1 of 85 PageID #: 3348

                                United States Court of Appeals
                                       For The Eighth Circuit
                                       Thomas F. Eagleton U.S. Courthouse
                                       111 South 10th Street, Room 24.329
                                     St. Louis, Missouri 63102
                                                                                VOICE (314) 244-2400
Michael E. Gans
                                                                                  FAX (314) 244-2780
 Clerk of Court
                                                                                www.ca8.uscourts.gov

                                                             January 22, 2021


Mr. Brian O'Connor Watson
RILEY & SAFER
Three First National Plaza, Suite 2900
70 W. Madison Street
Chicago, IL 60602

         RE: 21-1160 In Re: Cotter Corporation

Dear Counsel:

       A petition for a writ has been filed under the referenced number. The docketing fee was
received electronically.

         This petition will be consolidated and taken with the appeal from the same proceeding.

         Should you require additional assistance, please do not hesitate to contact our office.


                                                             Michael E. Gans
                                                             Clerk of Court

AEV

Enclosure(s)

cc:      Ms. Sondra Hemeryck
         Ms. Lauren E. Jaffe
         Mr. Gregory J. Linhares
         Ms. Jennifer R. Steeve

            District Court/Agency Case Number(s): 4:20-cv-01227-JAR




      Appellate Case: 21-1160        Page: 1          Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 2 of 85 PageID #: 3349

Caption For Case Number: 21-1160

In re: Cotter Corporation, (N.S.L.)

             Petitioner




   Appellate Case: 21-1160            Page: 2   Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 3 of 85 PageID #: 3350

Addresses For Case Participants: 21-1160

Mr. Brian O'Connor Watson
RILEY & SAFER
Three First National Plaza, Suite 2900
70 W. Madison Street
Chicago, IL 60602

Ms. Sondra Hemeryck
RILEY & SAFER
Three First National Plaza, Suite 2900
70 W. Madison Street
Chicago, IL 60602

Ms. Lauren E. Jaffe
RILEY & SAFER
Three First National Plaza, Suite 2900
70 W. Madison Street
Chicago, IL 60602

Mr. Gregory J. Linhares
U.S. DISTRICT COURT
Eastern District of Missouri
111 S. Tenth Street
Saint Louis, MO 63102-0000

Ms. Jennifer R. Steeve
RILEY & SAFER
Suite 440
100 Spectrum Center Drive
Irvine, CA 92618




   Appellate Case: 21-1160        Page: 3   Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 4 of 85 PageID #: 3351




  Appellate Case: 21-1160   Page: 1   Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 5 of 85 PageID #: 3352




                 CORPORATE DISCLOSURE STATEMENT

      Petitioner Cotter Corporation (N.S.L.) states its parent company is General

Atomics Uranium Resources, LLC, and no publicly held companies own 10% or

more of its stock.




                                         i
   Appellate Case: 21-1160   Page: 2    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 6 of 85 PageID #: 3353




                                            TABLE OF CONTENTS

CORPORATE DISCLOSURE STATEMENT ..........................................................i

TABLE OF CONTENTS .......................................................................................... ii

TABLE OF AUTHORITIES ....................................................................................iv

RELIEF SOUGHT AND SUMMARY OF THE PETITION ................................... 1

ISSUES PRESENTED............................................................................................... 6

STATEMENT CONCERNING ORAL ARGUMENT ............................................. 7

FACTUAL AND PROCEDURAL BACKGROUND .............................................. 7

I.        The Price-Anderson Act .................................................................................. 7

II.       Plaintiffs’ Radioactive Contamination Suit Against Cotter and
          Others ............................................................................................................... 8

III.      The McClurg Consolidation .......................................................................... 11

IV.       Defendants’ Prior Removal and the District Court’s Remand ...................... 12

V.        Plaintiffs’ Second Amended Petition and Post-Remand Discovery ............. 13

VI.       Cotter’s Third-Party Complaint and Mallinckrodt’s Removal ..................... 14

VII. Mallinckrodt’s Filing for Bankruptcy Protection, and Plaintiffs’
     Motion to Sever and Remand ........................................................................ 15

VIII. The District Court Erroneously Refused to Exercise Its Original
      Jurisdiction Based on the Well-Pleaded Complaint Rule ............................. 16

IX.       Cotter’s Appeal and Petition for Writ of Mandamus .................................... 17

LEGAL STANDARD .............................................................................................. 18

REASONS WHY THE WRIT SHOULD ISSUE ................................................... 19

                                                               ii
       Appellate Case: 21-1160                Page: 3          Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 7 of 85 PageID #: 3354




I.        The District Court Committed Clear Legal Error by Applying
          the Wrong Legal Standard and Refusing to Exercise Its Original
          Jurisdiction under the Price-Anderson Act.................................................... 19

          A.      The Price-Anderson Act Is Not an Affirmative Defense Subject
                  to the Well-Pleaded Complaint Rule................................................... 20

          B.      The District Court Cannot Decline a Case Over Which It Has
                  Original Jurisdiction Under the Price-Anderson Act .......................... 22

II.       The District Court’s Order Contravenes Eighth Circuit Precedent
          and Repeats Legal Error Pervading the District Court .................................. 23

          A.      This Court Has Already Determined the Price-Anderson
                  Act Governs the Claims Against Cotter. ............................................. 24

          B.      The District Court’s Order Perpetuates Clear Legal Error,
                  Threatening to Unravel a Decade of Work in the McClurg
                  Consolidation....................................................................................... 25

          C.      The District Court’s Order Ignores Cotter’s Applicable License
                  and Mallinckrodt’s Applicable Indemnity in the Record.................... 29

III.      Cotter Has No Other Adequate Means to Attain Relief or Vindication
          of the Serious Policy Considerations Underlying the Price-Anderson
          Act, and Will Be Prejudiced Without Immediate Review ............................ 31

          A.      Cotter Has No Other Adequate Means to Attain Relief...................... 31

          B.      Federal Jurisdiction Is Crucial to the Policy Underlying the
                  Price-Anderson Act ............................................................................. 32

          C.      Cotter Will Be Prejudiced Because It Is Administratively
                  Impossible to Both Defend Against State-Law Claims and
                  Defend and Prosecute Separate Claims Under the Price-
                  Anderson Act ....................................................................................... 33

CONCLUSION ........................................................................................................ 34




                                                          iii
       Appellate Case: 21-1160            Page: 4         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 8 of 85 PageID #: 3355




                                     TABLE OF AUTHORITIES

Beneficial Nat’l Bank v. Anderson,
 539 U.S. 1 (2003) ...........................................................................................passim

Carlsbad Tech., Inc. v. HIF Bio, Inc.,
 556 U.S. 635 (2009) ..........................................................................................1, 18

Cotroneo v. Shaw Env’t & Infrastructure, Inc.,
 639 F.3d 186 (5th Cir. 2011) .........................................................................passim

Dailey v. Bridgeton Landfill, LLC,
 4:17 CV 24 CDP, 2020 WL 1332093 (E.D. Mo. Mar. 23, 2020) ........................ 28

Duke Power Co. v. Carolina Envtl. Study Grp., Inc.,
 438 U.S. 59 (1978) ................................................................................................ 33

El Paso Nat. Gas Co. v. Neztsosie,
  526 U.S. 473 (1999) .......................................................................................passim

Fracasse v. People's United Bank,
 747 F.3d 141 (2d Cir. 2014).................................................................................. 21

Fritzlen v. Boatmen’s Bank,
 212 U.S. 364 (1909) ........................................................................................29, 30

Gaming Corp. of Am. v. Dorsey & Whitney,
 88 F.3d 536 (8th Cir. 1996) .................................................................................... 1

Halbrook v. Mallinckrodt, LLC,
 888 F.3d 971 (8th Cir. 2018) .........................................................................passim

Hurt v. Dow Chemical Co.,
 963 F.2d 1142 (8th Cir. 1992) .........................................................................16, 19

In re Bieter Co.,
  16 F.3d 929 (8th Cir. 1994) ................................................................18, 19, 23, 32

In re Bus. Men’s Assur. Co. of Am.,
  992 F.2d 181 (8th Cir. 1993) ................................................................................ 13

                                                          iv
    Appellate Case: 21-1160               Page: 5         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 9 of 85 PageID #: 3356




In re Hanford Nuclear Reservation Litig.,
  534 F.3d 986 (9th Cir. 2008) ................................................................................ 21

In re Life Ins. Co. of N. Am.,
  857 F.2d 1190 (8th Cir. 1988) ........................................................................17, 31

In re Lombardi,
  741 F.3d 888 (8th Cir. 2014) ................................................................................ 18

In re Medtronic, Inc.,
  184 F.3d 807 (8th Cir. 1999) ................................................................................ 18

In re TMI Litig. Cases Consol. II,
  940 F.2d 832 (3d Cir. 1991).................................................................................. 21

June v. Union Carbide Corp.,
  577 F.3d 1234 (10th Cir. 2009) ............................................................................ 34

Kerr-McGee Corp. v. Farley,
 115 F.3d 1498 (10th Cir. 1997) ............................................................................ 21

Kitchin v. Bridgeton Landfill, LLC,
 389 F. Supp. 3d 600 (E.D. Mo. 2019) .................................................................. 28

Melahn v. Pennock Ins., Inc.,
 965 F.2d 1497 (8th Cir. 1992) ..................................................................19, 23, 31

McClurg v. Mallinckrodt, Inc.,
 4:12-CV-00361-AGF, 2015 WL 867455 (E.D. Mo. Feb. 27, 2015), on
 reconsideration, 4:12-CV-00361-AGF, 2016 WL 6432776 (E.D. Mo. Oct. 31,
 2016)....................................................................................................................... 4

McClurg v. MI Holdings, Inc.,
 933 F. Supp. 2d 1179 (E.D. Mo. 2013) ................................................................ 33

New Orleans Pub. Serv., Inc. v. Council of City of New Orleans,
 491 U.S. 350 (1989) ........................................................................................22, 23




                                                              v
    Appellate Case: 21-1160                  Page: 6         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 10 of 85 PageID #: 3357




Nieman v. NLO, Inc.,
 108 F.3d 1546 (6th Cir. 1997) .............................................................................. 21

O’Conner v. Commonwealth Edison Co.,
 13 F.3d 1090 (7th Cir. 1994) ........................................................................7, 8, 21

Pinares v. United Tech. Corp.,
  973 F.3d 1254 (11th Cir. 2020) ......................................................................21, 22

Quackenbush v. Allstate Ins. Co.,
 517 U.S. 706 (1996) ................................................................................................ 1

Sprint Commc’ns, Inc. v. Jacobs,
 571 U.S. 69, 72 (2013) .......................................................................................... 23

Strong v. Republic Servs., Inc.,
  283 F. Supp. 3d 759 (E.D. Mo. 2017) .............................................................26, 28

Strong v. Republic Services, Inc.,
  No. 4:18-CV-02043 JCH, 2019 WL 1436995 (E.D. Mo. Apr. 1, 2019) ........16, 25

Talk Am., Inc. v. Mich. Bell Tel. Co.,
 564 U.S. 50 (2011) ................................................................................................ 27

Williams v. Ragnone,
 147 F.3d 700 (8th Cir. 1998) ................................................................................ 22


Statutes and Other Authorities

28 U.S.C. § 1291 ........................................................................................................ 1

28 U.S.C. § 1367 ........................................................................................................ 1

28 U.S.C. § 1367(c) ..........................................................................................passim

28 U.S.C. § 1442 ........................................................................................................ 1

28 U.S.C. § 1447 ...................................................................................................... 18



                                                            vi
    Appellate Case: 21-1160                Page: 7          Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 11 of 85 PageID #: 3358




28 U.S.C. § 1447(c) ...........................................................................................13, 18

28 U.S.C. § 1447(d) ................................................................................................. 18

28 U.S.C. § 1651 ...................................................................................................... 18

42 U.S.C. § 2014(q) .........................................................................................7, 8, 26

42 U.S.C. § 2014(t) ..........................................................................................2, 8, 26

42 U.S.C. § 2014(w) ............................................................................................7, 26

42 U.S.C. § 2014(hh) .......................................................................................2, 8, 26

42 U.S.C. § 2210(c) .......................................................................................2, 26, 32

42 U.S.C. § 2210(e) ................................................................................................... 3

42 U.S.C. § 2210(e)(2) ............................................................................................... 3

42 U.S.C. § 2210(i) .................................................................................................... 3

42 U.S.C. § 2210(n)(2).....................................................................................2, 8, 26

42 U.S.C. § 2210(n)(3)........................................................................................... 2, 3

42 U.S.C. § 2210(n)(3)(C)(vi) ................................................................................... 2

42 U.S.C. § 2210(o) ............................................................................................... 2, 3

42 U.S.C. § 2210(s)........................................................................................3, 33, 34

S. Rep. No. 218, 100th Cong., 1st Sess. 2, at 4 (1987) .............................................. 8

Brief for the United States, El Paso Nat. Gas Co. v. Neztsosie, No. 98-6, 1998 WL
858533 (Dec. 8, 1998).............................................................................................. 27

Report to Congress on the Price-Anderson Act, available at
energy.gov/sites/prod/files/gcprod/documents/paa-rep.pdf ...............................27, 32


                                                           vii
    Appellate Case: 21-1160                Page: 8         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 12 of 85 PageID #: 3359




          RELIEF SOUGHT AND SUMMARY OF THE PETITION

       Cotter Corporation (N.S.L.) (“Cotter”) seeks a writ of mandamus directing

the district court to vacate the part of its December 22, 2020 order that remanded

claims under 28 U.S.C. § 1367(c) and further directing the district court to exercise

its original (or “arising under”) jurisdiction over those claims under the Price-

Anderson Act (“PAA” or “Act”). ADD-12–ADD-14.1 Alternatively, Cotter seeks

consolidation of this petition with its direct appeal because it will have no other

adequate means to attain relief should the Court find there is no appeal as of right

under 28 U.S.C. §§ 1291, 1367, and 1442, Carlsbad Technology, Inc. v. HIF Bio,

Inc., 556 U.S. 635, 637–38 (2009), Quackenbush v. Allstate Insurance Co., 517

U.S. 706, 712–15 (1996), and Gaming Corp. of America v. Dorsey & Whitney, 88

F.3d 536, 542 (8th Cir. 1996).

       The district court’s December 22, 2020 order directly contradicts both

Supreme Court and Eighth Circuit precedent that “the Price-Anderson Act . . . not

only gives federal courts jurisdiction over tort actions arising out of nuclear

accidents but also expressly provides for removal of such actions brought in state



1
 The addendum is cited as “ADD-” and includes the district court’s December 22,
2020 Memorandum and Order, and the March 29, 2019 Memorandum and Order
on which it relies. All other records cited in this petition are available
electronically in the district court record. For documents in the record below,
Cotter uses the following citation format: description, ECF No., at page or
paragraph (e.g., Notice of Removal, ECF No. 1, at 3).
                                            1

    Appellate Case: 21-1160    Page: 9    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 13 of 85 PageID #: 3360




court even when they assert only state-law claims.” Beneficial Nat’l Bank v.

Anderson, 539 U.S. 1, 6 (2003); Halbrook v. Mallinckrodt, LLC, 888 F.3d 971, 977

(8th Cir. 2018) (applying Price-Anderson Act to claims against Cotter and holding

that “Congress spoke clearly when stating such ‘action shall be deemed to be an

action arising under’ federal law”).

      As this Court held in Halbrook, the Price-Anderson Act exclusively governs

suits seeking to hold private companies liable for exposure to radioactive materials

from our nation’s nuclear programs for energy and defense. 888 F.3d at 974, 977.

The Act creates a unique federal cause of action, which gives the federal courts

“arising under” jurisdiction, even over state court lawsuits alleging only state-law

claims. 42 U.S.C. § 2014(hh). The Act establishes original and removal

jurisdiction in the federal district courts, 42 U.S.C. § 2210(n)(2); provides

mechanisms for consolidating claims and coordinating the distribution of funds to

pay them, 42 U.S.C. §§ 2210(n)(2), (n)(3), (o); and otherwise enables the federal

courts to “encourage the equitable, prompt, and efficient resolution of cases arising

out of the nuclear incident,” 42 U.S.C. § 2210(n)(3)(C)(vi).

      The Price-Anderson Act also provides government indemnity to ensure

compensation if liability exceeds private resources, 42 U.S.C. § 2210(c), and to

channel liability to the appropriate federal licensee for government

indemnification, 42 U.S.C. § 2014(t). The Act sets an aggregate limit on liability

                                          2

  Appellate Case: 21-1160     Page: 10     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 14 of 85 PageID #: 3361




arising from a “nuclear incident,” 42 U.S.C. § 2210(e); bans any award of punitive

damages, 42 U.S.C. § 2210(s); and, if liability exceeds the limit for a nuclear

incident, provides ways to obtain additional funding and distribute it equitably, 42

U.S.C. §§ 2210(e)(2), (i), (o).

      The allegations against Cotter in the instant case have been, and are still

being, adjudicated under the Price-Anderson Act as part of a nearly decade-long

mass tort action with more than five hundreds plaintiffs. See McClurg v.

Mallinckrodt, Inc., No. 4:12-CV-00361-AGF (E.D. Mo.) (“McClurg”), Mem. and

Order (“Order”), ECF No. 690, at 1. In the McClurg consolidation, the plaintiffs

brought hundreds of individual state-law and Price-Anderson Act claims against

Cotter and others, McClurg Order, ECF No. 141, at 1–2, alleging injuries arising

from the defendants’ handling of radioactive materials from the Manhattan Project

in the St. Louis area. McClurg Complaint, ECF No. 1, at ¶¶ 39–47. The district

court confirmed its original jurisdiction and dismissed the McClurg plaintiffs’

state-law claims, properly finding them to arise out of a “nuclear incident” under

the Price-Anderson Act. McClurg Order, ECF No. 141, at 12–13. This Court, in

reviewing one of the McClurg orders under the case caption Halbrook v.




                                          3

  Appellate Case: 21-1160     Page: 11    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 15 of 85 PageID #: 3362




Mallinckrodt, LLC, upheld the application of the Price-Anderson Act to the

allegations. Halbrook, 888 F.3d at 977.2

       The same “nuclear incident” is at issue here. Just as in McClurg, Plaintiffs,

this time as a putative class, make allegations encompassing the same sites, time

frame, radioactive materials, claimed exposure, and many of the same defendants.

(Compare McClurg Complaint, ECF No. 1, with Banks Second Amended Class

Action Petition (“SAP”), ECF No. 12.) And just as the McClurg plaintiffs did,

Plaintiffs allege state law claims against Cotter and others seeking redress for their

alleged exposure. Although the cases in McClurg were initially brought in federal

court, and Plaintiffs’ in state court, this makes no legal difference under the Price-

Anderson Act. Cotter and others properly removed Plaintiffs’ action to the district

court under its original jurisdiction under the Price-Anderson Act, among other

grounds.

       Contrary to the decade of precedent in McClurg, this Court’s clear holding

in Halbrook, and the Price-Anderson Act’s entire purpose, the district court refused

to exercise its original jurisdiction and remanded Plaintiffs’ claims and most of




2
 The facts in Halbrook are detailed in McClurg v. Mallinckrodt, Inc., 4:12-CV-
00361-AGF, 2015 WL 867455, at *2 (E.D. Mo. Feb. 27, 2015), on
reconsideration, 4:12-CV-00361-AGF, 2016 WL 6432776 (E.D. Mo. Oct. 31,
2016), aff’d Halbrook, 888 F.3d at 971.
                                        4

    Appellate Case: 21-1160   Page: 12     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 16 of 85 PageID #: 3363




Cotter’s third-party claims back to state court under 28 U.S.C. § 1367(c). ADD-

13.

      In reaching that decision, the district court committed clear legal error,

specifically prohibited by the Supreme Court, by relying on the well-pleaded

complaint rule. Id. The Supreme Court has held that the Price-Anderson Act is an

exception to the well-pleaded complaint rule. Beneficial Nat’l Bank, 539 U.S. at 6.

That rule provides that a federal defense does not support removal to federal court,

and the complaint must expressly allege a federal claim. Id. at 5. As the Supreme

Court made clear, the Price-Anderson Act is an “exception[] to that rule” and

“expressly provides for removal of such actions brought in state court even when

they assert only state-law claims.” Id. at 6.

      The district court’s error not only contradicts Supreme Court and Eighth

Circuit precedent but also threatens to unravel the decade of ongoing litigation in

the Circuit under the Price-Anderson Act in McClurg. The judge presiding over

the McClurg consolidation dismissed hundreds of state-law claims, entered final

judgments on the merits, and continues to manage the mass litigation under the

Act’s original jurisdiction. McClurg Order, ECF No. 141, at 13, 16; McClurg

Order, ECF No. 742. The district court’s order here puts subject matter

jurisdiction in question—after nearly a decade of litigation and appeal—inviting

plaintiffs in the McClurg consolidation to amend their complaints for purposes of

                                          5

  Appellate Case: 21-1160     Page: 13     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 17 of 85 PageID #: 3364




remand, encouraging future plaintiffs to forum shop, and creating a patchwork of

litigation in the state and federal courts with different legal standards involving the

same defendants and the same claims. See El Paso Nat. Gas Co. v. Neztsosie, 526

U.S. 473, 477 (1999) (Congress responded to a similar patchwork of state and

federal litigation by amending the Price-Anderson Act to grant federal courts

original jurisdiction over all nuclear incident claims).

         If this Court does not grant immediate review, Cotter will be deprived of any

effective remedy, will suffer substantial prejudice, and will be irreparably harmed

by having to litigate the claims in both state court and federal court under wildly

different standards, without government indemnity under the Price-Anderson Act.

         Cotter therefore respectfully urges this Court to grant this petition for a writ

of mandamus or, alternatively, consolidate this petition with Cotter’s appeal as of

right.

                                  ISSUE PRESENTED

         Did the district court err in remanding—under 28 U.S.C. § 1367(c)—

Plaintiffs’ claims alleging widespread exposure and contamination from

radioactive materials associated with the Manhattan project, and most of Cotter’s

third-party claims relating to those same allegations, when the Price-Anderson Act

confers original jurisdiction over those claims?




                                             6

  Appellate Case: 21-1160        Page: 14    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 18 of 85 PageID #: 3365




                  STATEMENT CONCERNING ORAL ARGUMENT

        This petition involves the straightforward application of the Price-Anderson

Act. Beneficial Nat’l Bank, 539 U.S. at 6; Neztsosie, 526 U.S. at 484–45;

Halbrook, 888 F.3d at 978; Cotroneo v. Shaw Env’t & Infrastructure, Inc., 639

F.3d 186, 191 (5th Cir. 2011). Cotter requests 20 minutes of oral argument per

side to help with understanding the procedural history of this case.

                FACTUAL AND PROCEDURAL BACKGROUND

I.      The Price-Anderson Act.

        The Price-Anderson Act is essential to understanding the history of this case.

As this Court explained in related litigation, Congress enacted the Price-Anderson

Act “in part to provide a measure of financial protection for entities involved in the

high-risk enterprise of developing the nation’s nuclear programs for energy and

defense.” Halbrook, 888 F.3d at 974 (citing O’Conner v. Commonwealth Edison

Co., 13 F.3d 1090, 1095 (7th Cir. 1994)). At its core, the Act “provided certain

federal licensees with a system of private insurance, Government indemnification,

and limited liability for claims of ‘public liability[.]’” Neztsosie, 526 U.S. at 476.

“Public liability” under the Act means “any legal liability arising out of or resulting

from a nuclear incident[.]” 42 U.S.C. § 2014(w). A “nuclear incident” is “any

occurrence . . . within the United States causing . . . bodily injury, sickness,

disease, or death, or loss of or damage to property, or loss of use of property,


                                           7

     Appellate Case: 21-1160   Page: 15    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 19 of 85 PageID #: 3366




arising out of or resulting from the radioactive, toxic, explosive, or other hazardous

properties of source, special nuclear, or byproduct material[.]” 42 U.S.C.

§ 2014(q). Government indemnity for nuclear incidents in the United States

extends to “the person with whom an indemnity agreement is executed or who is

required to maintain financial protection, and any other person who may be liable

for public liability[.]” 42 U.S.C. § 2014(t) (emphasis added).

         Under the Act, Congress also granted “United States district courts original

and removal jurisdiction over all ‘public liability actions,’” which it defined as

suits “asserting public liability.” Neztsosie, 526 U.S. at 477 (citing 42 U.S.C.

§§ 2014(hh) & 2210(n)(2)). In extending federal jurisdiction over all public

liability actions, Congress recognized that “[t]he Price-Anderson System, including

the waiver of defense provisions, the omnibus coverage, and the predetermined

sources of funding, provides persons seeking compensation for injuries as a result

of a nuclear incident with significant advantages over the procedures and standards

of recovery that might otherwise be applicable under State tort law.” O’Conner,

13 F.3d at 1095 (quoting S. Rep. No. 218, 100th Cong., 1st Sess. 2, at 4 (1987)).

II.      Plaintiffs’ Radioactive Contamination Suit Against Cotter and Others.

         In this putative class action, Plaintiffs sued Cotter and others in state court

alleging widespread contamination and exposure from radioactive materials

associated with the Manhattan Project. Plaintiffs are current or former property


                                             8

      Appellate Case: 21-1160    Page: 16     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 20 of 85 PageID #: 3367




owners near Coldwater Creek, a waterway in St. Louis County that runs past

several sites where radioactive materials from the Manhattan Project were

processed, handled, and stored. SAP, ECF No. 12, at ¶¶ 2, 18–26, 62–69, 72, 74.

      Plaintiffs complain that, since World War II, radioactive Manhattan Project-

related materials have migrated from the sites—the St. Louis Airport Site

(“SLAPS”), Hazelwood Interim Storage Site (“HISS”), and the Latty Avenue

Site—into Coldwater Creek and its entire one-hundred-year floodplain. Id. at ¶¶ 1,

88. Plaintiffs, whose properties are in the one-hundred-year floodplain, seek class

relief to address decades of alleged contamination and exposure from these

materials. Id. at ¶¶ 6, 18–26, 32–36, 99–220.




                                         9

  Appellate Case: 21-1160    Page: 17    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 21 of 85 PageID #: 3368




       The widespread scale of the alleged contamination and exposure is shown by

the “Banks Proposed Class Area” depicted in the blue, one-hundred-year

floodplain below:3




                                         Banks Proposed
                                           Class Area




                                                          St. Louis
                                                           County



       As the record shows, the radioactive materials that allegedly caused

Plaintiffs’ injuries were produced between 1946 and the 1960s by Mallinckrodt

“under direct contract with, and direct supervision by, the United States

government.” Notice of Removal, ECF No. 1, at ¶ 2; SAP, ECF No. 12, at ¶¶ 1,

77. The materials were then moved to the various sites between either the late

1940s or early 1950s and the mid-1970s, and were processed, handled, and stored




3
 The “Kitchin Proposed Class Area” refers to the putative class action filed by
Plaintiffs’ counsel in Kitchin v. Bridgeton Landfill, No. 4:18-cv-00672-CDP (E.D.
Mo.), on appeal, No. 19-02072 (8th Cir.). Kitchin involves claims against
Bridgeton Landfill LLC, Republic Services, Inc., Allied Services, LLC, and Rock
Road Industries, Inc., which are also third-party defendants in this case.
                                          10

    Appellate Case: 21-1160   Page: 18    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 22 of 85 PageID #: 3369




by the government and various companies. SAP, ECF No. 12, at ¶¶ 65, 76–77, 81.

Cotter handled some of these materials from 1969–1973 under a Source Material

License issued by the federal government. Id. at ¶¶ 69–72; Decl. of John

Kinneman, ECF No. 59-12, at ¶¶ 3, 32–35.

III.   The McClurg Consolidation.

       Years before Plaintiffs’ putative class action, more than five hundred

individual plaintiffs sued Cotter and others under the Price-Anderson Act and state

law alleging exposure and contamination from these same Manhattan Project-era

radioactive materials. See, e.g., McClurg Complaint, ECF No. 1, at ¶¶ 1, 16–20.

The McClurg plaintiffs’ allegations encompass the same sites, time frame,

radioactive materials, claimed exposure, and many of the same defendants as

Plaintiffs’. Compare McClurg Complaint, ECF No. 1, with SAP, ECF No. 12.

       Under the lead McClurg action, Chief District Judge Rodney W. Sippel

consolidated all current and future cases that “alleged exposure to ionizing

radiation and/or radionuclides arising from production of uranium for the United

States by Mallinckrodt and allegedly released by Mallinckrodt, Cotter and/or other

Persons or Entities in the St. Louis area after 1941, including any derivative or

future claims.” McClurg Case Management Order, ECF No. 741, at 3. As the

judge presiding over the McClurg consolidation, Judge Audrey G. Fleissig

confirmed original jurisdiction under the Price-Anderson Act and dismissed all the


                                         11

  Appellate Case: 21-1160     Page: 19    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 23 of 85 PageID #: 3370




plaintiffs’ state-law claims, holding that “a plaintiff who asserts any claim arising

out of a ‘nuclear incident’ as defined in the PAA . . . can sue under the PAA or not

at all.” McClurg Order, ECF No. 141, at 13, 16 (quoting Cotroneo, 639 F.3d at

193). As a result, by 2015, the consolidated McClurg complaints “all name[d]

Mallinckrodt and Cotter as the sole Defendants; contain[ed] a single claim, a

public liability action under the PAA; and [were] virtually identical with respect to

the alleged conduct of Defendants and the theories of liability.” McClurg Order,

ECF No. 262, at 2.

      On appeal, this Court affirmed the application of the Price-Anderson Act to

the allegations asserted in McClurg, Halbrook, 888 F.3d at 971, which are the

same allegations at issue here.

IV.   Defendants’ Prior Removal and the District Court’s Remand.

      On April 18, 2018, Cotter and other defendants timely removed this action

from state court on the basis that it constituted a “public liability action” “arising

out of or resulting from a nuclear incident” under the Price-Anderson Act. Banks

v. Cotter Corp., No. 4:18-CV-00624 JAR (“Banks I”), Notice of Removal, ECF

No. 1, at 9–12.

      On March 29, 2019, the district court granted Plaintiffs’ motion to remand,

holding as a matter of law that “there cannot be a nuclear incident without an

applicable license or indemnity agreement.” ADD-29–ADD-32. Applying its


                                           12

  Appellate Case: 21-1160      Page: 20     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 24 of 85 PageID #: 3371




legal holding to a limited record, including Plaintiffs’ assertions that only “mill

tailings” were at issue and that “mill tailings” were not part of Cotter’s license, the

district court found that it could not “conclude, based on the record before it, that

the material [at issue] was in fact mill tailings.” Id.

        Although Cotter’s position is that the district court erred both in (1) ruling

that there cannot be a “nuclear incident” under the Price-Anderson Act “without an

applicable license or indemnity agreement,” and in (2) finding that Cotter did not

have an “applicable license,” Cotter could not obtain review of the district court’s

first remand order because the district court remanded under 28 U.S.C. § 1447(c).

See In re Bus. Men’s Assur. Co. of Am., 992 F.2d 181, 182 (8th Cir. 1993) (“In

general, remand orders issued under 28 U.S.C. § 1447(c) are not reviewable by

appeal or writ of mandamus.”).

V.      Plaintiffs’ Second Amended Petition and Post-Remand Discovery.

        Several months after remand, Plaintiffs filed the SAP. Contrary to their

argument in federal court that only “mill tailings” were at issue and thus Cotter had

no applicable license, the SAP unequivocally alleges contamination and exposure

to all radioactive material that allegedly migrated from SLAPS, Latty Avenue, and

HISS. See SAP, ECF No. 12, at ¶¶ 1, 66, 76, 85. These radioactive materials

include “source material” under Cotter’s federal license and the Price-Anderson

Act. Decl. of John Kinneman, ECF No. 59-12, at ¶¶ 3, 32–35; see also RAC


                                           13

     Appellate Case: 21-1160    Page: 21    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 25 of 85 PageID #: 3372




Expert Report for Mallinckrodt, ECF No. 59-14, at PageID Nos. 2921–23, 2928,

2963–65.

      Plaintiffs also demanded discovery from Cotter that further confirmed they

were alleging exposure and contamination from radioactive material covered under

Cotter’s license and the Price-Anderson Act:

      “Radioactive Material” refers to: 1) any material spontaneously
      emitting energetic particles by the disintegration of their atomic nuclei,
      whether naturally occurring or artificial; 2) residues containing uranium
      and/or thorium; 3) uranium and/or thorium mill tailings; 4) any
      materials that you produce, process, or dispose of in connection with
      your possession and/or storage of residues containing uranium and/or
      thorium, uranium and/or thorium mill tailings or other uranium ore at
      or around SLAPS, Latty Avenue Site, and/or Coldwater Creek; and/or
      5) any other polluting or poisonous substance used or stored at SLAPS,
      Latty Avenue Site, and/or Coldwater Creek in any operation.

Plaintiffs’ discovery requests, ECF Nos. 59-6 to 59-11; see also RAC Expert

Report for Mallinckrodt, ECF No. 59-14, at PageID Nos. 2921–23, 2928, 2963–65;

Decl. of John Kinneman, ECF No. 59-12, at ¶¶ 3, 32–35.

VI.   Cotter’s Third-Party Complaint and Mallinckrodt’s Removal.

      On June 30, 2020, after substituting its counsel, Cotter timely filed a third-

party petition seeking contribution from Mallinckrodt and other third-party

defendants for the contamination and exposure alleged in Plaintiffs’ SAP. Third-

Party Petition, ECF No. 14, at ¶¶ 68–123. Mallinckrodt then timely removed the

action under the Price-Anderson Act (among other grounds), and Cotter joined the



                                         14

  Appellate Case: 21-1160    Page: 22     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 26 of 85 PageID #: 3373




removal. Notice of Removal, ECF No. 1, at 1–3; Consents to Removal, ECF No.

1-3, at 2. Mallinckrodt described the basis for its removal as follows:

      Mallinckrodt was a United States government contractor who
      performed all of its operations at the sites at issue under direct contract
      with, and direct supervision by, the United States government. Through
      its position as federal contractor, Mallinckrodt is entitled to certain
      rights and remedies the other defending parties may not be, including:
      (1) the right to remove this case pursuant to the federal contractor
      defense under 1442, and (2) the application of the Price Anderson Act.

Notice of Removal, ECF No. 1, at ¶ 1.

      With its notice of removal, Mallinckrodt also included its government

contract with an applicable indemnity agreement under the Price-Anderson Act.

Id. at ¶¶ 2–3; Supplemental Agreement, ECF No. 1–16, at 3; ADD-29–ADD-32;

see also Pls.’ Mem. in Supp. of Mot. to Sever and Remand, ECF No. 48, at 2 n.1;

Pls.’ Reply in Supp. of Mot. to Sever, ECF No. 66, at 2–4 (indemnitee status

undisputed).

VII. Mallinckrodt’s Filing for Bankruptcy Protection, and Plaintiffs’ Motion
     to Sever and Remand.

      Following removal, third-party-defendant Mallinckrodt filed for bankruptcy

protection. Notice of Bankruptcy, ECF No. 46, at 1–2. The next day, Plaintiffs

moved to sever and remand all non-third-party claims. Mot. to Sever and Remand

and Mem. in Supp., ECF Nos. 47–48. Because of the automatic bankruptcy stay,

Plaintiffs’ motion did not ask the district court to remand the third-party claims

against Mallinckrodt, but instead asked the district court to sever them and decline

                                          15

  Appellate Case: 21-1160     Page: 23     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 27 of 85 PageID #: 3374




to exercise supplemental jurisdiction under 28 U.S.C. § 1367(c) over Plaintiffs’

first-party claims against Cotter and the other defendants, thereby remanding

Plaintiffs’ first-party claims to state court. Id.

VIII. The District Court Erroneously Refused to Exercise Its Original
      Jurisdiction Based on the Well-Pleaded Complaint Rule.

       In opposing Plaintiffs’ Motion to Sever, Cotter argued that, even accepting

the district court’s prior holding that “there cannot be a nuclear incident without an

applicable license or indemnity agreement,” Mallinckrodt’s indemnity agreement

satisfied that requirement, and the district court therefore had original jurisdiction

over the entire action under the Price-Anderson Act. Cotter Opp’n to Mot. to

Sever, ECF No. 58, at 15–20. The district court rejected this argument, relying on

the well-pleaded complaint rule as applied in Strong v. Republic Services, Inc., No.

4:18-CV-02043 JCH, 2019 WL 1436995, *3 (E.D. Mo. Apr. 1, 2019) (“Strong

II”). The district court explained its reasoning as follows:

       A court in this district facing nearly identical circumstances to this case
       has found . . . that a third-party defendant cannot remove a case to
       federal court based on the PAA as an affirmative defense. Strong v.
       Republic Servs., No. 4:18-CV-02043 JCH, 2019 WL 1436995, at *3
       (E.D. Mo. Apr. 1, 2019) (citing Hurt v. Dow Chemical Co., 963 F.2d
       1142 (8th Cir. 1992)) (“An affirmative defense is not a claim or cause
       of action. It is well established that a defense of pre-emption, even if
       anticipated by the parties does not cause the claim to arise under federal
       law.”). The necessary implication of this holding is that Mallinckrodt’s
       PAA defense does not establish federal jurisdiction over Plaintiffs’
       state law claims.

ADD-13.

                                            16

  Appellate Case: 21-1160      Page: 24      Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 28 of 85 PageID #: 3375




      Strong II’s ruling, and the district court’s reliance on it, was clear legal error

under Beneficial National Bank, 539 U.S. at 6, Neztsosie, 526 U.S. at 484–45, and

Halbrook, 888 F.3d at 978. Having thus erroneously concluded that

“Mallinckrodt’s PAA defense does not provide this Court with original jurisdiction

over the entire case,” ADD-13 n.7, the district court declined to exercise

supplemental jurisdiction under 28 U.S.C. § 1367(c) and remanded all claims (first

and third-party), except for Cotter’s claim against Mallinckrodt. ADD-1–ADD-2.

IX.   Cotter’s Appeal and Petition for Writ of Mandamus.

      To allow any party to exercise its right to appeal, the district court postponed

transmission of its remand order to state court for thirty days. ADD-14. Cotter has

timely exercised its right to appeal the district court’s order declining to exercise its

supplemental jurisdiction under 28 U.S.C. § 1367(c). See Notice of Appeal, filed

contemporaneously.

      In the event this Court finds that no direct appeal lies, however, Cotter seeks

this writ of mandamus to correct the district court’s clear legal error in refusing to

exercise its original jurisdiction under the Price-Anderson Act. See In re Life Ins.

Co. of N. Am., 857 F.2d 1190, 1193 (8th Cir. 1988) (considering mandamus

petition related to erroneous remand of nominally state-law claim that was

completely preempted by federal law). A writ of mandamus is not barred here,

unlike in Strong and the first remand order in this case, because this remand order


                                           17

  Appellate Case: 21-1160      Page: 25     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 29 of 85 PageID #: 3376




was based on 28 U.S.C. § 1367(c) rather than § 1447. Carlsbad, 556 U.S. at 641

(“When a district court remands claims to a state court after declining to exercise

supplemental jurisdiction, the remand order is not based on a lack of subject-matter

jurisdiction for purposes of §§ 1447(c) and (d).”).

                               LEGAL STANDARD

      This Court “may issue all writs necessary or appropriate in aid of [its]

jurisdiction[.]” 28 U.S.C. § 1651. “Extraordinary writs like mandamus are useful

safety valves for promptly correcting serious errors[.]” In re Lombardi, 741 F.3d

888, 893 (8th Cir. 2014) (quotations omitted). Several factors inform the decision

to review an order on mandamus:

      (1) The party seeking the writ has no other adequate means, such as
      direct appeal, to attain the relief desired. (2) The petitioner will be
      damaged or prejudiced in a way not correctable on appeal. (This
      guideline is closely related to the first.) (3) The district court’s order is
      clearly erroneous as a matter of law. (4) The district court’s order is an
      oft-repeated error, or manifests a persistent disregard of the federal
      rules. (5) The district court’s order raises new and important problems,
      or issues of law of first impression.

In re Bieter Co., 16 F.3d 929, 932 (8th Cir. 1994) (citation omitted). The petitioner

need not establish each factor. See id.; see also In re Medtronic, Inc., 184 F.3d

807, 810 (8th Cir. 1999). “The common threads running through those cases that

[the Eighth Circuit has] held fit for review by mandamus are the presence of

‘serious policy considerations . . . sufficiently compelling to require immediate

appellate attention,’ and the inadequacy of later review as a remedy.” Bieter, 16

                                           18

  Appellate Case: 21-1160     Page: 26      Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 30 of 85 PageID #: 3377




F.3d at 931. A “writ may only issue . . . when there is clear abuse of discretion.”

Id. at 932 (quotation marks omitted).

        A district court abuses its discretion if it “relies on erroneous legal

conclusions . . . [or] fail[s] to consider relevant factors or to apply the proper legal

standard[.]” Id. at 933 (quotation marks omitted). Compelling a district court “to

exercise its authority when it is its duty to do so” is a “traditional use of the writ[.]”

Melahn v. Pennock Ins., Inc., 965 F.2d 1497, 1500, 1507 (8th Cir. 1992)

(considering district court’s decision to remand).

                  REASONS WHY THE WRIT SHOULD ISSUE

I.      The District Court Committed Clear Legal Error by Applying the
        Wrong Legal Standard and Refusing to Exercise Its Original
        Jurisdiction Under the Price-Anderson Act.

        According to the well-pleaded complaint rule, a federal defense does not

authorize removal to federal court, and the complaint must expressly allege a

federal claim. Hurt, 963 F.2d at 1145. In its remand order, the district court

interpreted the Price-Anderson Act to be an affirmative defense that does not

establish federal jurisdiction over Plaintiffs’ state law claims. ADD-13 (citing

Hurt, 963 F.2d at 1145). Thus, the district refused to exercise its jurisdiction and

ordered remand based on the legal standard of the well-pleaded complaint rule. Id.

That was clear legal error because the Price-Anderson Act is not an affirmative

defense subject to the well-pleaded complaint rule. Rather, the Price-Anderson


                                            19

     Appellate Case: 21-1160    Page: 27     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 31 of 85 PageID #: 3378




Act converts Plaintiffs’ state-law claims into an action “arising under” federal law,

conferring original jurisdiction that the district court improperly refused to

exercise.

      A.     The Price-Anderson Act Is Not an Affirmative Defense Subject to
             the Well-Pleaded Complaint Rule.

      The Supreme Court has expressly held that the Price-Anderson Act is an

exception and not an affirmative defense under the well-pleaded complaint rule.

Beneficial Nat’l Bank, 539 U.S. at 6; Neztsosie, 526 U.S. at 484–45. “[T]he Price-

Anderson Act . . . not only gives federal courts jurisdiction over tort actions arising

out of nuclear accidents but also expressly provides for removal of such actions

brought in state court even when they assert only state-law claims.” Beneficial

Nat’l Bank, 539 U.S. at 6. As the Supreme Court describes, the preemption

structure of the Price-Anderson Act resembles that of complete preemption, “under

which the pre-emptive force of a statute is so extraordinary that it converts an

ordinary state common-law complaint into one stating a federal claim for purposes

of the well-pleaded complaint rule.” Neztsosie, 526 U.S. at 485 n.6 (internal

quotation marks and citations omitted).

      Unsurprisingly, every circuit court to address federal jurisdiction under the

Price-Anderson Act, including this Court, has followed the holding that the Act is

not an affirmative defense and instead converts state-law claims into an action

“arising under” federal law:

                                          20

  Appellate Case: 21-1160      Page: 28    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 32 of 85 PageID #: 3379




       Second Circuit: “Three situations exist in which a complaint that does
        not allege a federal cause of action may nonetheless ‘aris[e] under’
        federal law for purposes of subject matter jurisdiction: first, if Congress
        expressly provides, by statute, for removal of state law claims as it did in
        the Price–Anderson Act . . .” Fracasse v. People's United Bank, 747 F.3d
        141, 144 (2d Cir. 2014) (emphasis added).
       Third Circuit: “After the [Price-Anderson] Amendments Act, no state
        cause of action based upon public liability exists. A claim growing out of
        any nuclear incident is compensable under the terms of the Amendments
        Act or it is not compensable at all.” In re TMI Litig. Cases Consol. II,
        940 F.2d 832, 854 (3d Cir. 1991).
       Fifth Circuit: Since state-law claims “actually arise under federal law
        by operation of the PAA, however, the district court had original, rather
        than supplemental, jurisdiction over them.” Cotroneo v. Shaw Env’t &
        Infrastructure, Inc., 639 F.3d 186, 195 (5th Cir. 2011).
       Sixth Circuit: “[A] new federal cause of action supplants the prior state
        cause of action.” Nieman v. NLO, Inc., 108 F.3d 1546, 1549 (6th Cir.
        1997) (quotation omitted).
       Seventh Circuit: The Price-Anderson Act “create[d] a new and entirely
        federal cause of action.” O’Conner v. Commonwealth Edison Co., 13
        F.3d 1090, 1100 (7th Cir. 1994).
       Eighth Circuit: The Price-Anderson Act created a “federal cause of
        action for public-liability claims concerning nuclear incidents … [and]
        spoke clearly when stating such ‘action shall be deemed to be an action
        arising under’ federal law.” Halbrook v. Mallinckrodt, LLC, 888 F.3d
        971, 977 (8th Cir. 2018).
       Ninth Circuit: “The PAA is the exclusive means of compensating
        victims for any and all claims arising out of nuclear incidents.” In re
        Hanford Nuclear Reservation Litig., 534 F.3d 986, 1009 (9th Cir. 2008).
       Tenth Circuit: The Price-Anderson Act “create[s] a federal forum for
        any tort claim even remotely involving atomic energy production. The
        PAA on its face provides the sole remedy for the torts alleged in this
        case[.]” Kerr-McGee Corp. v. Farley, 115 F.3d 1498, 1504 (10th Cir.
        1997).

       Eleventh Circuit: The Price-Anderson Act “transforms into a federal
        action ‘any public liability action arising out of or resulting from a
                                        21

  Appellate Case: 21-1160    Page: 29    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 33 of 85 PageID #: 3380




           nuclear incident.’” Pinares v. United Tech. Corp., 973 F.3d 1254, 1261
           (11th Cir. 2020) (citation omitted).

      Despite the clear and binding precedent of the Supreme Court, this Court,

and every other court of appeals, the district court erroneously treated the Price-

Anderson Act as an affirmative defense rather than conferring original jurisdiction;

it therefore committed clear legal error in applying the wrong legal standard with

the well-pleaded complaint rule.

      B.      The District Court Cannot Decline a Case Over Which It Has
              Original Jurisdiction Under the Price-Anderson Act.

      The district court was required to exercise the original jurisdiction Congress

conferred through the Price-Anderson Act. Cotroneo, 639 F.3d at 195 (“Given that

the claims actually arise under federal law by operation of the PAA, however, the

district court had original, rather than supplemental, jurisdiction over them. As

such, the district court could not decline to exercise that jurisdiction.”); see also

Neztsosie, 526 U.S. at 484 (“The Act not only gives a district court original

jurisdiction over such a claim, . . . but provides for removal to a federal court as of

right”); Halbrook, 888 F.3d at 977; Williams v. Ragnone, 147 F.3d 700, 703 (8th

Cir. 1998) (district court abused its discretion in remanding case properly removed

due to “presence of even one federal claim”).

      When, as here, “a Federal court is properly appealed to in a case over which

it has by law jurisdiction, it is its duty to take such jurisdiction.” New Orleans


                                           22

  Appellate Case: 21-1160      Page: 30     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 34 of 85 PageID #: 3381




Pub. Serv., Inc. v. Council of City of New Orleans (“NOPSI”), 491 U.S. 350, 358–

59 (1989). In other words, federal courts “cannot abdicate their authority or duty

in any case in favor of another jurisdiction.” Id. at 358 (quotation omitted).

“Underlying these assertions is the undisputed constitutional principle that

Congress, and not the Judiciary, defines the scope of federal jurisdiction within the

constitutionally permissible bounds.” Id. at 359 (citation omitted); see also Sprint

Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013) (“In the main, federal courts are

obliged to decide cases within the scope of federal jurisdiction.”).

         Because the district court’s order manifests a disregard of the original

jurisdiction that Congress conferred through the Price-Anderson Act, as applied by

this Court, and is clearly erroneous as a matter of law, mandamus is appropriate.

See Bieter, 16 F.3d at 931; Melahn, 965 F.2d at 1500.

II.      The District Court’s Order Contravenes Eighth Circuit Precedent and
         Repeats Legal Error Pervading the District Court.

         Mandamus is also appropriate because the district court’s order violates not

only clear Supreme Court and Eighth Circuit precedent, but also contradicts nearly

a decade of progress in the ongoing McClurg litigation—the consolidated mass tort

claims against Cotter and Mallinckrodt in the district court regarding the same

nuclear incident and radioactive materials Plaintiffs allege are at issue here. See

Halbrook, 888 F.3d at 974.



                                            23

      Appellate Case: 21-1160   Page: 31     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 35 of 85 PageID #: 3382




      A.     This Court Has Already Determined That the Price-Anderson Act
             Governs the Claims Against Cotter.

      In Halbrook—this Court’s only pronouncement on federal jurisdiction under

the Price-Anderson Act—the Court affirmed the Price-Anderson Act’s application

to claims against Cotter and Mallinckrodt related to materials originating from the

Manhattan Project. Id. As noted above, Halbrook began nearly a decade ago as

McClurg, and involves parallel claims and facts. See supra at 8–12. In 2013, the

district court confirmed its original jurisdiction under the Price-Anderson Act and

dismissed the plaintiffs’ state-law claims, holding that “a plaintiff who asserts any

claim arising out of a ‘nuclear incident’ as defined in the PAA . . . can sue under

the PAA or not at all.” McClurg Order, ECF No. 141, at 13, 16 (quoting Cotroneo,

639 F.3d at 193).

      In the last decade, the district court has consolidated more than five hundred

plaintiffs into McClurg. McClurg Order, ECF No. 690, at 1. Like the claims here,

each consolidated case in McClurg involves claims related to “alleged exposure to

ionizing radiation and/or radionuclides arising from production of uranium for the

United States by Mallinckrodt and allegedly released by Mallinckrodt, Cotter

and/or other Persons or Entities in the St. Louis area after 1941, including any

derivative or future claims.” McClurg Case Management Order, ECF No. 741, at

3; McClurg Administrative Order Regarding Radionuclide Exposure Claims



                                         24

  Appellate Case: 21-1160     Page: 32    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 36 of 85 PageID #: 3383




Against Mallinckrodt LLC And/Or Cotter Corporation (N.S.L.), ECF No. 742, at

1–2.

       B.    The District Court’s Order Perpetuates Clear Legal Error,
             Threatening to Unravel a Decade of Work in the McClurg
             Consolidation.

       The district court’s order is the latest in a line of remand orders perpetuating

two clear legal errors, which have evaded appellate review since this Court in

Halbrook affirmed the district court’s McClurg judgment applying the Price-

Anderson Act to Cotter.

       First, as discussed above, the district court applied the wrong legal standard

of the well-pleaded complaint rule based on the district court’s earlier unpublished

order in Strong II. ADD-13 (citing Strong II, 2019 WL 1436995, at *3). But

Strong made the same mistake of law: it remanded claims that should have been

converted to federal law under the Price-Anderson Act, ruling that third-party

defendant Cotter’s Price-Anderson Act “affirmative defense is not a claim or cause

of action. It is well established that a defense of pre-emption, even if anticipated

by the parties does not cause the claim to arise under federal law.” Strong II, 2019

WL 1436995, at *3.

       Second, the district court reiterated its previous incorrect holding that a party

to the case must have an applicable license or indemnity agreement for the Price-

Anderson Act to apply. ADD-3 (citing ADD-27–ADD-28). In the 2019 Banks I


                                          25

  Appellate Case: 21-1160     Page: 33     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 37 of 85 PageID #: 3384




remand order, the district court had perpetuated this error from an earlier Strong

order. ADD-27–ADD-33 (following Strong v. Republic Servs., Inc., 283 F. Supp.

3d 759 (E.D. Mo. 2017) (“Strong I”)). Although the district court recognized that

many “courts have concluded that such an interpretation runs counter to the plain

language of the PAA as well as the Congressional intent behind the 1988

amendments,” ADD-28, the district court opted instead to follow Strong I.4 ADD-

32–ADD-33.

       The plain language of the Price-Anderson Act grants federal courts original

jurisdiction over “any public liability action arising out of or resulting from a

nuclear incident.” 42 U.S.C. § 2210(n)(2). The definitions of “public liability

action” and “nuclear incident” have no “applicable license or indemnity”

limitation. 42 U.S.C. § 2014(q), (w), (hh). The government indemnity provisions

require the government to indemnify “the licensee and other persons indemnified,

as their interest may appear, from public liability arising from nuclear incidents[.]”

42 U.S.C. § 2210(c) (emphasis added). Other “persons indemnified” include “the

person with whom an indemnity agreement is executed or who is required to

maintain financial protection, and any other person who may be liable for public

liability[.]” 42 U.S.C. § 2014(t) (emphasis added).



4
 As noted above, Cotter could not appeal the district court’s 2019 remand order in
Banks I. See supra at 17–18.
                                       26

    Appellate Case: 21-1160   Page: 34     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 38 of 85 PageID #: 3385




       The federal government itself has argued that “the preemption, removal, and

consolidation provisions resulting from the 1988 [Price-Anderson Act]

amendments extend to all cases involving ‘nuclear incidents,’ as broadly defined

by the Act, whether or not the defendant has an indemnification agreement with

the government.” Brief for the United States, El Paso Nat. Gas Co. v. Neztsosie,

No. 98-6, 1998 WL 858533, at *30 (Dec. 8, 1998) (emphasis added).5 Put

differently, the “Price-Anderson Act channels to one source of funds (that is, the

DOE indemnification) the payment of all claims arising from the legal liability of

any person for a nuclear incident. . . . Economic channeling results from the broad

definition of ‘persons indemnified’ to include any person that may be legally liable

for a nuclear incident, regardless of whether they have any contractual or other

relationship with DOE.” Report to Congress on the Price-Anderson Act at 12

(emphasis added), available at energy.gov/sites/prod/files/gcprod/documents/paa-

rep.pdf.

       Strong I and II have misguided the district court and should be corrected.

The district court’s order here followed Strong II, ADD-13, and the district court

has repeatedly followed Strong I’s misinterpretation of federal subject-matter



5
  Federal courts defer to the federal government’s stated position on its own
regulations. See Talk Am., Inc. v. Mich. Bell Tel. Co., 564 U.S. 50, 67 (2011)
(government’s brief, through the Solicitor General, “as amicus curiae has advanced
a reasonable interpretation of its regulations, and we defer to its views”).
                                           27

    Appellate Case: 21-1160   Page: 35    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 39 of 85 PageID #: 3386




jurisdiction under the Price-Anderson Act. See ADD-28–ADD-32 (relying on

Strong I, 283 F. Supp. 3d at 772–74 and remanding for lack of subject matter

jurisdiction); Kitchin v. Bridgeton Landfill, LLC, 389 F. Supp. 3d 600, 608 (E.D.

Mo. 2019), appeal filed (No. 19-2072) (same); Dailey v. Bridgeton Landfill, LLC,

4:17 CV 24 CDP, 2020 WL 1332093, at *6 (E.D. Mo. Mar. 23, 2020) (same).

      The erroneous decision of this case—perpetuating the well-pleaded

complaint error of law first made in Strong II—threatens to unravel the

consolidated litigation in McClurg, especially if it is not reviewable on appeal.

The district court’s order places subject matter jurisdiction in question after nearly

a decade of litigation in McClurg and even after the appeal in Halbrook. In

particular, allowing Plaintiffs to avoid mandatory federal jurisdiction for their

radioactive injury claims will encourage those in the McClurg consolidation to

amend their complaints for purposes of remand. See, e.g., Dailey, 2020 WL

1332093, *2, 6 (remanding radioactive injury claims after plaintiffs amended their

complaint to remove Price-Anderson count). Denying review also provides a

roadmap to future radioactive injury plaintiffs to improperly avoid the federal

jurisdiction and federal exposure standards required by the Price-Anderson Act.

See Neztsosie, 526 U.S. 473, 477 (1999) (Price-Anderson amendments enacted to

counteract patchwork of radioactive exposure litigation in state and federal courts).




                                          28

  Appellate Case: 21-1160     Page: 36     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 40 of 85 PageID #: 3387




      This Court should intervene to correct this manifest error of law infecting

district court jurisprudence.

      C.     The District Court’s Order Ignores Cotter’s Applicable License
             and Mallinckrodt’s Applicable Indemnity in the Record.

      The district court also clearly erred because even if it were correct in

requiring that a party have an “applicable license or indemnity agreement,” ADD-

32, the record is clear that Cotter had an applicable license and Mallinckrodt had

an applicable indemnity agreement.

      In the Banks I remand order, the district court grappled with whether

Plaintiffs’ allegations included materials within Cotter’s license. The district court

reasoned that Cotter would not have an “applicable license” if Plaintiffs’

allegations reached only “mill tailings.” Id. At the time, the district court found

Cotter’s license inapplicable because the court could not “conclude, based on the

record before it, that the material [at issue] was in fact mill tailings.” Id.

      But the record changed between the Banks I remand order and the December

2020 remand order now on review. See Fritzlen v. Boatmen’s Bank, 212 U.S. 364,

372 (1909) (“change in the record [may] justify the granting of the second order to

remove”). By the time the district court issued its December 2020 remand order,

the record had become clear that Plaintiffs allege exposure to a whole host of

radioactive materials beyond “mill tailings,” including materials covered by

Cotter’s license. See SAP, ECF No. 12, at ¶¶ 66, 76, 85 & nn. 3, 4, 5; Pls.’

                                           29

  Appellate Case: 21-1160       Page: 37    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 41 of 85 PageID #: 3388




discovery requests, ECF Nos. 59-6 to 59-11; Decl. of John Kinneman, ECF No.

59-12, at ¶¶ 3, 32–35; RAC Expert Report for Mallinckrodt, ECF No. 59-14, at

PageID Nos. 2921–23, 2928, 2963–65.

      On top of Cotter’s applicable license, the addition of Mallinckrodt—a

government indemnitee—as a party should have changed the district court’s

reasoning in the December 2020 remand order. See Third-Party Petition, ECF No.

14; ADD-32–ADD-33. Mallinckrodt’s indemnity agreement makes clear that the

government indemnified “the Contractor [Mallinckrodt] and others with respect to

public liability.” Supplemental Agreement, ECF No. 1–16, at 2 (emphasis added);

id. at 3, § 3(a) (“the Commission will and does hereby indemnify the Contractor,

and other persons indemnified, against (i) claims for public liability”); id. at 4,

§ 3(b)(4) (“a nuclear incident which involves . . . material . . . produced or

delivered under this contract”); id. at 4, § 3(b)(2) (“a nuclear incident which takes

place at any other location . . . by other persons for the consequences of whose acts

or omissions the Contractor is liable”).

      For this independent reason—even under the district court’s prior remand

order erroneously requiring an “applicable license[] or indemnity agreement”—the

district court should have concluded that the Price-Anderson Act governs this

entire action because Cotter had an applicable license and Mallinckrodt had an

applicable indemnity agreement. See ADD-32–ADD-33; Fritzlen, 212 U.S. at 372.

                                           30

  Appellate Case: 21-1160     Page: 38     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 42 of 85 PageID #: 3389




III.   Cotter Has No Other Adequate Means to Attain Relief or Vindication of
       the Serious Policy Considerations Underlying the Price-Anderson Act
       and Will Be Prejudiced Without Immediate Review.

       A.    Cotter Has No Other Adequate Means to Attain Relief.

       Under similar circumstances, this Court has held that mandamus is

appropriate to compel a district court “to exercise its authority when it is its duty to

do so[.]” Melahn, 965 F.2d at 1500–01, 1507 (granting mandamus because the

district court erroneously abstained from asserting jurisdiction and remanded); In

re Life Ins. Co., 857 F.2d at 1193, 1195 (granting mandamus to rectify a remand

decision based on an erroneous conclusion that a plaintiff’s claim was not

preempted by federal statute).

       Under the reasoning of In re Life Insurance and Melahn, mandamus should

issue here. The district court abstained from exercising supplemental jurisdiction

over Plaintiffs’ state-law claims, but those claims are in fact within the district

court’s original jurisdiction under the Price-Anderson Act. Halbrook, 888 F.3d at

977; Cotroneo, 639 F.3d at 195. Because the district court’s decision on the Price-

Anderson Act may bind the Missouri state court on remand, Cotter has no other

adequate means to attain relief. Accordingly, the Court should issue an order of

mandamus directing the district court to exercise its original jurisdiction.




                                          31

  Appellate Case: 21-1160     Page: 39     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 43 of 85 PageID #: 3390




      B.     Federal Jurisdiction Is Crucial to the Policy Underlying the Price-
             Anderson Act.

      Mandamus is also appropriate because the district court’s order multiplies

Plaintiffs’ single Price-Anderson Act claim over multiple jurisdictions—state on

remand and federal with the severed claim and the McClurg consolidation—and

defeats the purpose of the Price-Anderson Act, complicating indemnification,

wasting party and judicial resources, and risking inconsistent judgments. The

district court’s order thus presents “serious policy considerations . . . sufficiently

compelling to require immediate appellate attention.” Bieter, 16 F.3d at 931

(citations omitted).

      As discussed above, the Price-Anderson Act requires the district court to

exercise its original jurisdiction. Enforcing federal jurisdiction ensures the

consolidation, channeling, and indemnification functions of the Price-Anderson

Act. See Neztsosie, 526 U.S. at 486 (Price-Anderson Act policy of consolidation is

to “avoid the inefficiencies resulting from duplicative determinations of similar

issues in multiple jurisdictions”) (quotation omitted); 42 U.S.C. § 2210(c)

(requiring the government to “indemnify and hold harmless the licensee and other

persons indemnified . . . from public liability arising from nuclear incidents”);

Report to Congress on the Price-Anderson Act at 12 (“Price-Anderson Act

channels to one source of funds (that is, the DOE indemnification) the payment of

all claims arising from the legal liability of any person for a nuclear incident.”).

                                           32

  Appellate Case: 21-1160      Page: 40     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 44 of 85 PageID #: 3391




      C.     Cotter Will Be Prejudiced Because It Is Administratively
             Impossible to Both Defend Against State-Law Claims and Defend
             and Prosecute Separate Claims Under the Price-Anderson Act.

      The district court’s order will also irreparably prejudice Cotter. Absent

relief, Cotter will have to litigate the same issues in multiple jurisdictions, under

different laws, with different parties, and in some cases (including Plaintiffs’)

without government indemnity.

      After remand, Cotter will have to defend against Plaintiffs’ state-law claims

in this putative class action untethered to the limits prescribed by Congress in the

Price-Anderson Act—such as federal exposure standards and limitations on types

or availability of damages—including medical monitoring claims and punitive

damages. At the same time, Cotter will have to defend against the same

allegations in the McClurg consolidation under the Price-Anderson Act. Then,

Cotter will have to prosecute its severed contribution claim against Mallinckrodt

under inconsistent standards of state law and the Price-Anderson Act. Compare

SAP, ECF No. 12, at ¶ 36 (proposing medical monitoring class); Id. at ¶¶ 194–197

(seeking punitive damages) with McClurg v. MI Holdings, Inc., 933 F. Supp. 2d

1179, 1187 (E.D. Mo. 2013) (applying Price-Anderson Act and federal exposure

standards), aff’d, Halbrook, 888 F.3d at 971; Duke Power Co. v. Carolina Envt’l

Study Grp., Inc., 438 U.S. 59, 64–65 (1978) (Price-Anderson Act limits the

aggregate liability of those subject to its jurisdiction); 42 U.S.C. § 2210(s) (Price-


                                          33

  Appellate Case: 21-1160     Page: 41     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 45 of 85 PageID #: 3392




Anderson Act bans any award of punitive damages); June v. Union Carbide Corp.,

577 F.3d 1234, 1249–51 (10th Cir. 2009) (Price-Anderson Act bars medical

monitoring claims).

      Because litigating disputed issues, determining liability, and allocating

responsibility for the same allegations in different jurisdictions and under

inconsistent legal standards would be administratively impossible, without this

Court’s immediate intervention Cotter will be prejudiced in a way that is not

correctable on appeal.

                                   CONCLUSION

      This Court should issue the requested writ of mandamus for three reasons if

this Court finds there is no appeal of right: (1) the district court’s order applying

the wrong legal standard with the well-pleaded complaint rule and declining to

exercise its original jurisdiction under the Price-Anderson Act was clear legal

error; (2) the district court’s error contravenes the Price-Anderson Act and has

been repeated; and (3) Cotter has no other adequate means to attain review and will

be prejudiced by having to litigate the same issues in multiple jurisdictions, under

different laws, with different parties, and without government indemnity.




                                           34

  Appellate Case: 21-1160      Page: 42    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 46 of 85 PageID #: 3393




      Dated: January 21, 2021          Respectfully submitted,

                                       /s/ Brian O. Watson
                                       RILEY SAFER HOLMES & CANCILA LLP
                                       Sondra A. Hemeryck
                                       Brian O. Watson
                                       Lauren E. Jaffe
                                       Jennifer Steeve
                                       70 W. Madison St., Suite 2900
                                       Chicago, Illinois 60602
                                       (312) 471-8700 (Telephone)
                                       (312) 471-8701 (Facsimile)
                                       shemeryck@rshc-law.com
                                       bwatson@rshc-law.com
                                       ljaffe@rshc-law.com
                                       jsteeve@rshc-law.com
                                       docketdept@rshc-law.com
                                       ATTORNEYS FOR PETITIONER
                                       COTTER CORPORATION (N.S.L.)




                                        35

  Appellate Case: 21-1160   Page: 43     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 47 of 85 PageID #: 3394




                     CERTIFICATE OF COMPLIANCE

      This petition complies with the type-volume limitations of Federal Rule of

Appellate Procedure 21(d)(1). This petition contains 7,772 words, excluding the

parts of the brief exempted by Federal Rule of Appellate Procedure 32(f).

      This petition complies with the typeface requirements of Federal Rule of

Appellate Procedure 32(a)(5) and the type style requirements of Federal Rule of

Appellate Procedure 32(a)(6). This petition has been prepared in a proportionally

spaced typeface using Microsoft Word 2016 in fourteen (14) point Times New

Roman font.

Dated: January 21, 2021                 /s/ Brian O. Watson
                                        Brian O. Watson
                                        RILEY SAFER HOLMES & CANCILA LLP
                                        70 W. Madison St., Ste. 2900
                                        Chicago, Illinois 60602
                                        (312) 471-8700 (Telephone)
                                        (312) 471-8701 (Facsimile)
                                        bwatson@rshc-law.com




                                         36

  Appellate Case: 21-1160    Page: 44     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 48 of 85 PageID #: 3395




                   CIRCUIT RULE 28A(h) CERTIFICATION

      The undersigned hereby certifies that I have filed electronically, pursuant to

Circuit Rule 28A(h), a version of the petition in non-scanned PDF format. I hereby

certify that the file has been scanned for viruses and that it is virus-free.


Dated: January 21, 2021                   /s/ Brian O. Watson
                                          Brian O. Watson
                                          RILEY SAFER HOLMES & CANCILA LLP
                                          70 W. Madison St., Ste. 2900
                                          Chicago, Illinois 60602
                                          (312) 471-8700 (Telephone)
                                          (312) 471-8701 (Facsimile)
                                          bwatson@rshc-law.com




                                           37

  Appellate Case: 21-1160      Page: 45     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 49 of 85 PageID #: 3396




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on January 21, 2021, an electronic copy

of the Petition for Writ of Mandamus was filed with the Clerk of the Court for the

United States Court of Appeals for the Eighth Circuit by using the CM/ECF system.

The undersigned also certifies that all below participants in this case will be served

by electronic mail:


 Anthony D. Gray                              Nathaniel R. Carroll
 JOHNSON GRAY LLC                             ARCHCITY DEFENDERS
 319 N. 4th St., Suite 212                    440 N. 4th St., Suite 390
 St. Louis, MO 63102                          St. Louis, MO 63102
 (314) 385-9500                               (314) 361-8834
 agray@johnsongraylaw.com                     ncarroll@archcitydefenders.org

 Ryan A. Keane                                Celeste Brustowicz
 Steven W. Duke                               Victor T. Cobb
 KEANE LAW LLC                                THE COOPER LAW FIRM LLC
 7777 Bonhomme Ave., Suite 1600               1525 Religious St.
 St. Louis, MO 63102                          New Orleans, LA 70130
 (314) 391-4700                               (949) 315-9075
 ryan@keanelawllc.com                         cbrustowicz@clfnola.com
 steve@keanelawllc.com                        vcobb@sch-llc.com

 David R. Barney, Jr.                         S. Martin Jansky
 THOMPSON BARNEY                              MARTIN JANSKY LAW FIRM PC
 2030 Kanawha Blvd. E.                        2001 Big Bend Rd.
 300 E. Pedro Simmons Dr.                     St. Louis, MO 63117
 Charleston, WV 25311                         (314) 881-6144
 (304) 343-4401                               martin@janskylaw.com
 drbarneywv@gmail.com




                                         38

  Appellate Case: 21-1160     Page: 46    Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 50 of 85 PageID #: 3397




 John F. Cowling                             David R. Erickson
 ARMSTRONG TEASDALE LLP                      Steven D. Soden
 7700 Forsyth Blvd., Suite 1800              SHOOK HARDY LLP
 St. Louis, MO 63105                         2555 Grand Blvd., 19th Floor
 (314) 621-5070                              Kansas City, MO 64108
 jcowling@armstrongteasdale.com              (816) 474-6550
                                             derickson@shb.com
                                             ssoden@shb.com

 Gregory C. Mollett                          Allyson E. Cunningham
 Richard E. Greenberg                        William G. Beck
 GREENSFELDER HEMKER PC                      LATHROP GPM LLP
 10 S. Broadway, Suite 2000                  2345 Grand Blvd., Suite 2200
 St. Louis, MO 63102                         Kansas City, MO 64108
 (314) 516-2628                              (816) 460-5116
 gcm@greensfelder.com                        allyson.cunningham@lathropgpm.com
 reg@greensfelder.com                        william.beck@lathropgpm.com

 Patricia L. Silva                           The Honorable John A. Ross
 LATHROP GPM LLP                             U.S. District Court for the Eastern
 7701 Forsyth Blvd., Suite 500               District of Missouri
 Clayton, MO 63105                           Thomas F. Eagleton U.S. Courthouse
 (314) 613-2500                              111 S. 10th St.
 patricia.silva@lathropgpm.com               St. Louis, MO 63102
                                             (314) 244-7560
                                             [email address omitted]

Dated: January 21, 2021                /s/ Brian O. Watson
                                       Brian O. Watson
                                       RILEY SAFER HOLMES & CANCILA LLP
                                       70 W. Madison St., Ste. 2900
                                       Chicago, Illinois 60602
                                       (312) 471-8700 (Telephone)
                                       (312) 471-8701 (Facsimile)
                                       bwatson@rshc-law.com




                                        39

  Appellate Case: 21-1160   Page: 47     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 51 of 85 PageID #: 3398




                     ADDENDUM




  Appellate Case: 21-1160   Page: 48   Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 52 of 85 PageID #: 3399




                          TABLE OF CONTENTS TO ADDENDUM

Memorandum and Order, Docket No. 71, Case No. 4:20-cv-01227-JAR, filed
12/22/20............................................................................................................ADD-1

Memorandum and Order, Docket No. 75, Case No. 4:18-cv-00624-JAR, filed
3/29/19............................................................................................................ADD-16




   Appellate Case: 21-1160                Page: 49         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 53 of 85 PageID #: 3400
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 1 of 15 PageID #: 3277




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                                    I


                                          EASTERN DIVISION
                                                    I




   TAMIA BANKS, et al.,                                       )
                                                              )
                Plaintiffs,                                   )
                                                              )
           v.                                                 )            Case No. 4:20-CV-01227-JAR
                                                              )
    COTTER CORPORATION (N.S.L.), et al.,                      )
                                                              )
                Defendants.                                   )
                                                              )

                                                              )
    COTTER CORPORATION (N.S.L.),                              )
                                                              )
                Third-Party Plaintiff,                        )
                                                              )
          V.                                                  )
                                                              )
   MALLINCKRODT LLC, et al.,                                  )
                                                              )
                Third-Party Defendants.                       )

                                         MEMORANDUM AND ORDER
                                                I




               This matter is before the Com;t on Plaintiffs' Motion to Sever and Remand All Non-Third-

   Party Claims. (Doc. 47). Defendant and Third-Party Plaintiff Cotter Corporation (N.S.L.)

    ("Cotter") responded in opposition· (Doc. 58), 1 and Plaintiffs have replied. (Doc. 66). Other

   Defendants and Third-Party Defendap.ts have joined Cotter's opposition either in whole or in part.

    (Docs. 56, 60, 61, 64-65). For the reasons discussed below, this Court will grant the instant motion




    1
      Cotter's response states "ORAL ARGUMENT REQUESTED" in the caption. (Doc. 58 at 1). Pursuant to E.D. Mo.
    L.R. 4.02(B), a party requesting oral argument "shall file such request with its motion or memorandum briefly setting
    forth the reasons which warrant the hearing of oral argument." Cotter has not provided any explanation why oral
    argument is necessary. Given the issues here have been extensively litigated, including before this Court, oral
    argument is not warranted.

                                                                  1




                                                        ADD-1
  Appellate Case: 21-1160                 Page: 50           Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 54 of 85 PageID #: 3401
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 2 of 15 PageID #: 3278




    and sever and remand all claims except for Cotter's claim for contribution against Defendant

    Mallinckroft LLC ("Mallinckrodt"). .

                                          :
    I.     FACTUAL AND PROCEDURAL HISTORY

           It's like deja vu all over again. On April 2, 2018, Plaintiff Tamia Banks filed an amended

    class action petition in the Circuit Court of St. Louis County, Missouri. See Banks v. Cotter Corp.,

    No. 4:18-CV-624 JAR, 2019 WL .1426259, at *1 (E.D. Mo. Mar. 29, 2019). The relevant

    underlying facts, as previously described by this Court, are as follows:

           From 1942 to 1957, uranium-ore was processed in association with the Manhattan
           Project to develop nuclear weapons in a facility in downtown St. Louis City known
           as the St. Louis Downtown Site ("SLDS"). (First Amended Class Action Petition
           ("FAP")). In the late 1940's, the Manhattan Project acquired a tract of land near
           Lambert Airport known as the St. Louis Airport Site ("SLAPS") to store radioactive
           waste from the uranium proc.essing operations at SLDS. In 1957, "approximately
           sixty truckloads of contaminated scrap metal, several contaminated vehicles, in
           addition to miscellaneous radioactive wastes were buried on the western portion of
           SLAPS adjacent to Coldwater Creek," a tributary of the Missouri River which runs
           throughout North St. Louis County. In the 1960' s, some of the radioactive waste
           that had been stored at SLAPS was moved to a storage site on Latty A venue in
           Hazelwood, Missouri (the "Latty Avenue Site"), a part of which later became the
           Hazelwood Interim Storage Site ("HISS"). In the late 1960's, Cotter purchased the
           radioactive waste stored at both SLAPS and the Latty Avenue Site. Between 1969
           and 1973, Cotter stored, processed and transported radioactive waste at the SLAPS
           and Latty Avenue sites. In 1973, SLAPS was sold to the Airport Authority. The
           Latty Avenue Site was sold to Futura Coatings, n/k/a DJR. Id (internal citations
           omitted).

    Banks asserted numerous state law claims, generally alleging that "as a result of Defendants'

    collective conduct over several decades, radioactive wastes were released into the environment in

    and around Coldwater Creek, resulting in contamination of her home and property, as well as the

    property of other classes members." ld

           Defendants promptly remov~d the case to this Court claiming that the action arose out of

    the Price-Anderson Act ("PAA"), thereby establishing federal jurisdiction. Id at *2. The PAA was



                                                         2




                                                ADD-2
  Appellate Case: 21-1160            Page: 51        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 55 of 85 PageID #: 3402
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 3 of 15 PageID #: 3279




   enacted as an amendment to the Atomic Energy Act of 1954 and sought to "encourage private

    sector development of atomic enerJy" by, among other -things, "channel[ing] public liability

    resulting from nuclear incidents to the federal government." Id (citing El Paso Nat. Gas Co. v.

   Neztsosie, 526 U.S. 473 (1999)). On March 29, 2019, this Court remanded on the grounds that "a

    license or indemnity agreement is a prerequisite for federal subject matter jurisdiction pursuant to

    the PAA." Id. at *6; see also Kitchin v. Bridgeton Landfill, LLC, 389 F. Supp. 3d 600 (E.D. Mo.

    2019), appeal filed (No. 19-2072); Strongv. Republic Servs., Inc., 283 F. Supp. 3d 759 (E.D. Mo.

    2017).

             Following remand, the case proceeded in state court and Plaintiffs filed a Second Amended

    Class Action Petition ("SAP"). (Doc'. 1-6). On June 30, 2020, Cotter filed a Third-Party Petition

    seeking contribution from the Third-Party Defendants, including Mallinckrodt. (Doc. 1-7). Cotter

    argues that any potential damages assessed against it "were caused, in whole or in part, by the

    conduct, fault, acts, carelessness, omissions, and negligence of Mallinckrodt, thereby barring any

    such recovery against Cotter." (Id at ,r 73). Mallinckrodt then filed a Notice of Removal claiming
                                          '
   this Court has jurisdiction pursuant to the PAA and because Mallinckrodt acted "under color of'

    or at the direction of a federal officer per 28 U.S.C. § 1442. (Doc. 1). On October 12, 2020,

    Mallinckrodt filed for bankruptcy, tr.iggering an automatic stay in this case per 11 U.S.C. § 362.

    (Doc. 46). Plaintiffs filed the instant motion the next day. (Doc. 47).

             The automatic stay further complicates this already convoluted posture. According to 11

   U.S.C. § 362(a)(l), Mallinckrodt's voluntary bankruptcy petition stays "the commencement or
                                          I


   continuation ... of a judicial, administrative, or other action or proceeding against the debtor that

   was ... commenced before the commencement of the [bankruptcy petition]." The automatic stay

   is "fundamental to the reorganization process, and its scope is intended to be broad." Small Bus.



                                                          3




                                                 ADD-3
  Appellate Case: 21-1160            Page: 52         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 56 of 85 PageID #: 3403
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 4 of 15 PageID #: 3280




   Admin. v. Rinehart, 887 F.2d 165, 167 (8th Cir. 1989). In accordance with the automatic stay,
                                                      1




    Plaintiffs' motion "does not seek any ,relief as to Mallinckrodt" but instead requests that this Court
                                                      '

    sever and decline to exercise supplemental jurisdiction over Plaintiffs' state law claims against

    Defendants. (Doc. 46 at i!'il 10-13 ). 2 For purposes of this motion, Plaintiffs effectively presume that

    Mallinckrodt has properly invoked this Court's jurisdiction via its Notice of Removal without

    waiving their right to argue otherwise. (Doc. 48 at 2 n.1 ). Accordingly, a detailed inquiry into the

    presence of federal jurisdiction over Mallinckrodt is unnecessary at this moment. 3 The key

    question on this motion is whether, a~suming such jurisdiction exists, this Court should decline to

    exercise supplemental jurisdiction over Plaintiffs' state law claims.


    II.     DISCUSSION

            A. Existence of Supplemental Jurisdiction

            "[I]n any civil action of which the district courts have original jurisdiction, the district

    courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

    action within such original jurisdiction that they form part of the same case or controversy under
                                                  '




    2
     The Court notes that there is substantial precedent supporting the position that remand is permissible even when an
   automatic stay under 11 U.S.C. § 362 is ~ place. See Price v. Chrysler LLC, No. 4:09-CV-232 ERW, 2009 WL
   2208298, at *1 (E.D. Mo. July 23, 2009) ("The Court's decision to remand this action to state court is essentially a
   lateral move to address a procedural issue, apd it does not continue the case in any significant manner. Such a motion
   in no way affects the rights and duties of either the Defendant as a debtor, or the Plaintiff as a potential creditor."); see
   also Dieterly v. Boy Scouts ofAm., No. 20-9,02, 2020 WL 3447766, at *2 (E.D. Pa. June 24, 2020) (collecting cases).
   But see Liljeberg Enters. Int'/ v. Vista Hosp. of Baton Rouge, Inc., No. 04-2780, at *1-2 (E.D. La. Nov. 24, 2004)
   ("[R]emand of a case is not a mere 'ministerial' act that would not violate the automatic stay.").

   Plaintiffs, however, seek no relief as to Mallinckrodt in the instant motion and instead request severance and remand.
   Mallinckrodt has acknowledged that Plaintiffs' motion does not seek any relief as to Mallinckrodt and "notes that it
   is subject to the Automatic Stay." (Doc. 57 at 2). Accordingly, it is not appropriate at this time to assess whether
   remand of the Third-Party Petition against Mallinckrodt is merited, regardless whether such a remand would be
   permissible under 11 U.S.C. § 362.

   3
     It is proper in these unique circumstances Ifor this Court to proceed without a detailed inquiry into the presence of
   jurisdiction under 28 U.S.C. § 1442. This 1'4emorandum and Order presumes such jurisdiction and assesses whether
   the exercise of supplemental jurisdiction ov~r the state law claims is appropriate. If this Court finds it lacks jurisdiction
   after the automatic stay is lifted, the entire case would be remanded regardless.

                                                                     4




                                                          ADD-4
  Appellate Case: 21-1160                   Page: 53            Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 57 of 85 PageID #: 3404
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 5 of 15 PageID #: 3281




   Article III of the United States Constitution."
                                          I
                                                   28 U.S.C. § 1367(a). In other words, the claims must

    "derive from a common nucleus of op'erative fact." OnePoint Solutions, LLC v. Borchert, 486 F.3d

    342,350 (8th Cir. 2007) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)).

           This Court can exercise supplemental jurisdiction over Plaintiffs' state law claims because

    the contribution claim against Mallinckrodt clearly stems from the same underlying facts.

    Plaintiffs' entire claim, as well as Cotter's claim of contribution, stems from the processing and

    transporting of hazardous materials i11. association with the Manhattan Project. See, e.g., Harbison

    v. Rich Gullet and Sons, Inc., No. 4:13-CV-1138 SPM, 2014 WL 5483569, at *6 (E.D. Mo. Oct.

    29, 2014) (claim for contribution/ indemnity part of same case or controversy). The parties do not

    dispute whether this Court can exercise supplemental jurisdiction over the state law claims, only

    whether it should exercise such jurisdiction.


           B. Exercise of Supplemental Jurisdiction

           This Court may decline to exercise its supplemental jurisdiction over a claim if, among

    other reasons not relevant here, "the claim substantially predominates over the claim or claims

    over which the district court has original jurisdiction, or . . . in exceptional circumstances, there

    are other compelling reasons for decliningjurisdiction." 28 U.S.C. § 1367(c)(2)-(4). If one of these

    statutory factors is present, the Court must weigh the interests of judicial economy, convenience,

    fairness, and comity to determine whether to exercise supplemental jurisdiction. Wilson v. Miller,

    821 F.3d 963, 970 (8th Cir. 2016) (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

    (1988)). These are frequently referred to as the Gibbs factors. See Gibbs, 383 U.S. 715 (1966). The

    Court must also consider whether e~ther party has attempted to "manipulate the forum." Cohill,

    484 U.S. at 357. Ultimately, supplem~ntal jurisdiction "is a doctrine of discretion." City ofChicago

    v. Int'! Coll. of Surgeons, 522 U.S.'156, 172 (1997) (quoting Gibbs, 383 U.S. at 726). District


                                                         5




                                                 ADD-5
  Appellate Case: 21-1160            Page: 54        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 58 of 85 PageID #: 3405
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 6 of 15 PageID #: 3282




    courts have "broad discretion" whenldetermining whether to exercise supplemental jurisdiction.

    Green v. Ameritrade, Inc., 279 F.3d 590, 599 (8th Cir. 2002).

           It is evident that Plaintiffs' state law claims substantially predominate over Mallinckrodt' s

    PAA and federal contractor defenses, and Cotter does not argue otherwise. As Plaintiffs note, the

    SAP asserts 11 claims against Defendants, all of which are premised on Missouri law. (Doc. 48 at

    3; Doc. 1-6). This Court has already held that Plaintiffs' claims alone do not establish federal

   jurisdiction. Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019 WL 1426259 (E.D. Mo. Mar. 29,

    2019). It is only Cotter's claim for contribution against Mallinckrodt, a Third-Party Defendant,

    that potentially provides federal juriscliction via Mallinckrodt' s alleged federal defense. Therefore,

    pursuant to 28 U.S.C. § 1367(c)(2), a careful analysis of the Gibbs factors is warranted.


           Judicial Economy and Convenience of the Parties

           This Court does not believe that there are substantial issues of judicial economy at stake,

    though such considerations somewhat favor remand. "It is the law in this circuit that 'the

    substantial investment of judicial time and resources in the case . . justifies the exercise of

   jurisdiction over the state claim." Pioneer Hi-Bred Int'! v. Holden Foundation Seeds, Inc., 35 F.3d

    1226, 1242 (8th Cir. 1994) (quoting North Dakota v. Merchant Nat'! Bank & Trust Co., 634 F.2d

    368, 371 (8th Cir. 1980) (en bane)). This Court has not devoted substantial resources to the case;

   the Notice of Removal was only filed recently, and this Court has yet to rule on any substantive

    motion. Meanwhile, substantial discovery has occurred in state court, and Judge Walsh has ruled

    on Cotter's motion to dismiss arguing PAA preemption. (Doc. 48 at 6).

           Cotter presents the understan~able concern that granting severance and remand will result

    in this litigation proceeding in both :state and federal court. (Doc. 58 at 10). The Court does not

    agree, however, that this will require "re-litigating every step of this putative class action" on the


                                                          6




                                                  ADD-6
  Appellate Case: 21-1160             Page: 55        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 59 of 85 PageID #: 3406
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 7 of 15 PageID #: 3283




    third-party claim against Mallinckro~t. (Id). As the Missouri Supreme Court has explained, a

    claim for contribution "is really an an~icipatory claim; that is, the claim by a defendant who is held

    liable to a plaintiff really is not ripe until the defendant has suffered a judgment." Hemme v. Bharti,

    183 S.W.3d 593, 598 (Mo. bane 2006). If Cotter is held liable to Plaintiffs, it can proceed on its

    claim for contribution against Mallinckrodt; if Plaintiffs lose, Cotter's claim against Mallinckrodt

    will become moot.

            Cotter cites Joyner v. A. C. & •R. Insulation Co. for the proposition that a party should not

    be required to conduct parallel litigation
                                          I
                                               in state and federal court. No. CCB-12-2294, 2013 WL

    877125, at *10 (D. Md. Mar. 7, 20lj). But Cotter misinterprets Joyner. As later explained by the

    same judge, the concern in Joyner was the "potential of bifurcating claims against one party

    between state and federal courts." Oliver v. Campbell McCormick, Inc., No. CCB-16-1057, 2016

    WL 3878492, at *3 (D. Md. July 18, 2016) (emphasis added). Requiring a defendant to face similar

    claims for the same conduct in both federal and state courts is a legitimate concern; but that is not

    the situation here, where Cotter is a Third-Party Plaintiff in this Court seeking contribution against

    Mallinckrodt. Oliver is particularly comparable here, as the court granted severance and remand

    after finding that "the state law claims predominate over the federal contractor defense, the only

    claim over which the court has original jurisdiction." Id.


            Fairness and Comity

            Plaintiffs argue that fairness and comity favor severance and remand because Cotter

    delayed the naming of Mallinckrodt•as a Third-Party Defendant, Mallinckrodt's bankruptcy will

    substantially delay this litigation, 4 and Mallinckrodt' s federal defenses are essentially irrelevant to



    4
     The parties dispute whether Mallinckrodt's bankruptcy constitutes an "exceptional circumstance" under 28 U.S.C. §
    1367(c)(4). Because the Court has determined that an analysis of the Gibbs factors is necessary per 28 U.S.C. §

                                                                7




                                                      ADD-7
  Appellate Case: 21-1160                Page: 56           Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 60 of 85 PageID #: 3407
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 8 of 15 PageID #: 3284
                                                I
                                                I
                                                I
                                                I
                                                I
                                                I



                                                I
    Plaintiffs' claims. The Court agrees tl,lat Mallinckrodt's bankruptcy is a significant factor in favor

    of severance and remand given Mallinckrodt's role in this case. As discussed above,

    Mallinckrodt's relevance to this dispµte is entirely contingent on a finding that Cotter is liable to

    Plaintiffs. Severance and remand appropriately permits Plaintiffs' state law claims to proceed

    rather than be delayed by the bankruptcy of a potentially irrelevant Third-Party Defendant.

             In Crocker v. Borden, Inc., the third-party defendant properly removed a state court action

    pursuant to the federal contractor defense located at 28 U.S.C. § 1442. 852 F. Supp. 1322 (E.D.

    La. 1994). The court severed the claim against the third-party defendant and remanded the

    remaining claims, specifically noting that "[n]one of the approximately 3,000 plaintiffs in the

    captioned matter has sued [the third-party defendant] as a primary defendant." Id at 1331. The

    court further recognized that the third-party petitioner "will not be prejudiced by the severance .

    . . as it would retain the right to pursue its third-party claim, if any such claim still existed" after

    disposition of the plaintiffs' primary case. Id (emphasis in original). 5 In Crocker and this case,

    "federal jurisdiction is [potentially] present for reasons wholly unrelated to the merits of any claim,

    and vast majority of the claims are based on state law and between non-federal actors." Brown v.

    Kentucky Utils. Co., No. 3:15-CV-3~2 GNS, 2015 WL 6476096, at *2 (W.D. Ky. Oct. 26, 2015)

    (citation omitted). Considerations of comity strongly favor severance and remand.

             Cotter's primary argument is that severance and remand are "administratively impossible"

    because Cotter's potential liability under state law does not translate into liability for Mallinckrodt

    under the PAA. (Doc. 58 at 12). But this Court has already determined that the PAA does not apply



    1367(c)(2), it need not decide whether§ 1367(c)(4) is also triggered. The effect of the bankruptcy stay can certainly
    be considered among the Gibbs factors, however.
    5
      These quotes were technically provided· by the third-party defendant, but the court specifically endorsed the
    arguments as "ably described." Crocker, 852 F. Supp. at 1331.


                                                                  8




                                                        ADD-8
  Appellate Case: 21-1160                 Page: 57           Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 61 of 85 PageID #: 3408
    Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 9 of 15 PageID #: 3285




   to Plaintiffs' claims against Cotter. Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019 WL

    1426259, at *5 (E.D. Mo. Mar. 29, 2019). This differentiates the case at hand from the ongoing

    case of McGurk v. Mallinckrodt, In.c., No. 4:12-CV-00361 AGF (E.D. Mo.). 6 Throughout its

   briefing, Cotter attempts to re-argue this Court's prior decision and claim that circumstances have

    changed due to Mallinckrodt's presence in the case. (Doc. 58 at 16-18). Cotter cannot avoid

    severance and remand on the grounds that this is truly a PAA action given this Court's clear

    holding that the PAA does not preempt Plaintiffs' state law claims.


             Manipulation of the Forum

             Each party alleges that the' other has manipulated the forum. Plaintiffs claim that

    Defendants have manipulated the forum by naming Mallinckrodt as a Third-Party Defendant late

    in the game in order to establish fede!al jurisdiction. (Doc. 48 at 12). Cotter alleges that Plaintiffs

    have manipulated the forum by changing their position in a manner that should trigger jurisdiction

    under the PAA. (Doc. 58 at 18). T~is court is not persuaded that either party has attempted to

    manipulate the forum in any dispositive sense. Cotter is within its rights to seek contribution from

    Mallinckrodt, and it is Mallinckrodt who removed this case to federal court. As discussed further

    below, Cotter has failed to allege any changes in the record since the initial remand which suggest

    manipulation by Plaintiffs.

             This Court does consider the timing of Cotters' Third-Party Petition relevant, however.

    Cotter repeatedly alleges that Mallinckrodt is an indispensable party whose centrality to this

    dispute is obvious, yet Mallinckrodt was not brought into the case for over two years. The Court




    6
     Cotter briefly states, without further explanation, that "this case should be consolidated with McClurg." (Doc. 58 at
    13). Cotter does not appear to have filed any motion pursuant to Fed. R. Civ. P. 42(a). The Court reminds Cotter that,
    pursuant to E.D. Mo. L.R. 4.03, motions to ~onsolidate should generally be filed in the first-filed case.


                                                                  9




                                                        ADD-9
  Appellate Case: 21-1160                  Page: 58           Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 62 of 85 PageID #: 3409
   Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 10 of 15 PageID #: 3286


                                              I
                                              I

   is influenced by the decision in City JJSt. Louis v. Cernicek, No. 4:00-CV-1895 (CEJ), 2001 WL
                                          I
    34134733 (E.D. Mo. Sept. 25, 200)). In Cernicek, the City of St. Louis sued various gun

    manufacturers seeking damages for firearm-related violence. The district court remanded after an

   initial removal premised on federal question jurisdiction. Certain defendants subsequently filed a

   third-party complaint seeking contribution from foreign-owned entities. As here, the third-party

    defendants removed to federal court.i The district court struck the third-party complaint pursuant

    to Fed. R. Civ. P. 14(a), noting that :defendants had joine~ the foreign entities "nearly one year

    after the case was initiated, and did so only after this Court remanded the case," and plaintiff had

    "been prejudiced by the timing of the third-party complaint." Id. at *4. Similarly, Plaintiffs are

    prejudiced by Cotter's delay in seeking contribution from Mallinckrodt.
                                          '
           Having carefully considered: the Gibbs factors, this Court finds in its discretion that

    severance and remand is warranted. Plaintiffs bring state-law claims against Defendants; the only

   potential jurisdictional hook for this Court is a Third-Party Defendant's federal defense, a defense

   which is irrelevant if Plaintiffs cannot obtain judgment against Defendants. Given the proceedings

    which have already occurred in state.court, Mallinckrodt's bankruptcy, and the nature of Cotter's

    claim against Mallinckrodt, considerations of judicial economy, fairness, convenience of the

   parties, and comity favor severance and remand. This case presents a quintessential example of

    when it is appropriate for a federal court to decline supplemental jurisdiction and permit a state

   court to interpret its own laws as applied to its own citizens.


           C. Severance and Joinder

           The parties have not separately briefed the issue of severance, but it is worth some distinct

    consideration. Fed. R. Civ. P. 21 generally authorizes severance of parties or claims "on such terms

    as are just." See also Fed. R. Civ. P. 14(a)(4) ("Any party may move to strike the third-party claim,


                                                         10




                                                  ADD-10
  Appellate Case: 21-1160            Page: 59        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 63 of 85 PageID #: 3410
   Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 11 of 15 PageID #: 3287



                                           I
   to sever it, or to try it separately."). "Questions of severance are addressed to the broad discretion
                                           I




    of the court." Chapman v. Hiland Pai:tners GP Holdings, No. l:13-CV-052, 2014 WL 12836626,

   at *1 (D. N.D. Jan. 17, 2014) (citing 7 Wright, Miller & Kane, Federal Practice and Procedure§

    1689 (3d ed. 2001)).

            There is meaningful precedent for severing third-party claims seeking contribution. See

    Oliver v. Campbell McCormick, Inc., No. CCB-16-1057, 2016 WL 3878492, at *3 (D. Md. July

    18, 2016); Turner Const. Co. v. Brian Trematore Plumbing & Heating, Inc., No. 07-666 (WHW),

    2009 WL 3233533 (D. N.J. Oct. 5, 2009) (citing Gaffaeyv. RiverboatServs. ofIndiana, Inc., 451

   F.3d 424, 444 (7th Cir. 2006)) ("Claims for contribution and indemnification are severable from

   the underlying primary liability claims."). The Court is cognizant that it "may split claims arising

    from the same nucleus of operative facts," but "the Court should not split apart claims that are too

    closely interconnected when remandipg part of a case to state court." Lawler v. Miratek Corp., No.

   EP-09-CV-252-KC, 2010 WL 7439f.5, at *7 (W.D. Tex. Mar. 2, 2010). As discussed above,

    Mallinckrodt only becomes a relevant party if Plaintiffs are able to succeed in their claims against

   Defendants. See Hemme v. Bharti, 183 S.W.3d 593,598 (Mo. bane 2006) ("[Contribution] is really

    an anticipatory claim; that is, the claim by a defendant who is held liable to a plaintiff really is not

   ripe until the defendant has suffered a judgment."). This Court finds that the third-party claim for

    contribution against Mallinckrodt falls within a narrow band of claims that should be severed

   despite arising from a common nucleus of operative facts as Plaintiffs' state law claims.

            Cotter argues, however, that this Court cannot sever the claims because Mallinckrodt is a

    necessary party to the litigation under Fed. R. Civ. P. 19. (Doc. 58 at 7-10). Cotter claims that

   Mallinckrodt has "an outsized role in the events" relevant to Plaintiffs' claims. (Id. at 9). Plaintiffs

    respond that Cotter has confused j oinder with imp leader, and Mallinckrodt was impleaded via Mo.



                                                          11




                                                 ADD-11
  Appellate Case: 21-1160             Page: 60         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 64 of 85 PageID #: 3411
   Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 12 of 15 PageID #: 3288


                                           I
                                           1

    Sup. Ct. R. 52.11, not joined via Mo Sup. Ct. R. 52.04. (Doc. 66 at 10). Plaintiffs argue in the
                                                •
                                           I
                                           ''

    alternative that "[i]n no event is Mallinckrodt an essential party as contemplated by Fed. R. Civ.

    P. 19." (Id. at 11). At least one court in this circuit has held that the discretion to sever parties

    pursuant to Rule 21 is "circumscribed ... by Rule 19(b) because the court cannot proceed without

    indispensable parties." Moubry v. Kreb, 58 F. Supp. 2d 1041, 1048 (D. Minn. 1999). Whether a

    party is indispensable, however, is a "matter left to the district court's discretion." Id. (quoting

    Navajo Tribe ofIndians v. New Mexico, 809 F.2d 1455, 1471 (10th Cir. 1987)).

           Cotter cites multiple cases purporting to hold that joint tortfeasors are necessary parties.

    See, e.g., Two Shields v. Wilkinson, 790 F.3d 791 (8th Cir. 2015). But the court in Two Shields

    recognized the general principle that "it is not necessary for all joint tortfeasors to be named as

    defendants in a single lawsuit." Id. at,797 (quoting Temple v. Synthes Corp., 498 U.S. 5, 7 (1990)).

    The Advisory Committee Notes to the 1966 Amendments to Rule 19 specifically acknowledge

    "settled authorities holding that a tortfeasor with the usual 'joint-and-several' liability is merely a

    permissive party to an action against.another with like liability."

           For the same reasons severance is appropriate, this Court finds in its discretion that

    Mallinckrodt is not an indispensable party. The Court notes that over two years passed before

    Mallinckrodt was impleaded in state court and no Defendant appears to have filed a motion to

    dismiss in state court alleging failure to include a necessary party. Such inaction is inconsistent

   with Cotter's argument here that the case simply cannot proceed without Mallinckrodt's presence.


           D. PAA

           Cotter finally argues that, despite this Court's previous remand, the PAA now provides for

   federal jurisdiction over the entire action. (Doc. 58 at 15-20). First, Cotter claims that

   Mallinckrodt's presence as a Third~Party Defendant means there is an applicable license and

                                                          12




                                                    ADD-12
  Appellate Case: 21-1160             Page: 61        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 65 of 85 PageID #: 3412
   Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 13 of 15 PageID #: 3289



                                                I
    indemnity agreement. Cotter also ci~es Halbrook v. Mallinckrodt, LLC for the proposition that

    Eighth Circuit precedent now confirms the application of the PAA to Plaintiffs' claims. 888 F.3d

    971 (8th Cir. 2018). This Court has already explained, however, that the posture of the McClurg

    cases is fundamentally different beca1:1se plaintiffs in McClurg brought their claims under the PAA

    and there was no challenge to jurisdiction. Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019

    WL 1426259, at *5 n.l (E.D. Mo. Mar. 29, 2019). A court in this district facing nearly identical

    circumstances to this case has found, ·moreover, that a third-party defendant cannot remove a case

    to federal court based on the PAA as an affirmative defense. Strong v. Republic Servs., Inc., No.

    4:18-CV-2043 JCH, 2019 WL 1436995, at *3 (E.D. Mo. Apr. 1, 2019) (citing Hurt v. Dow

    Chemical Co., 963 F.2d 1142 (8th Cir. 1992)) ("An affirmative defense is not a claim or cause of

    action. It is well established that a defense of pre-emption, even if anticipated by the parties does

    not cause the claim to arise under federal law."). The necessary implication of this holding is that

    Mallinckrodt' s PAA defense does not establish federal jurisdiction over Plaintiffs' state law

    claims. 7

             Second, Cotter argues that Plaintiffs have "changed their relevant position on radioactive

    materials" by referencing materials beyond mill tailings in their SAP and making broad discovery

    requests. (Doc. 58 at 18). It is clear, however, that Plaintiffs' current petition is not materially

    different from the petition this Court previously remanded. (Doc. 66 at 8-9). Cotter cites no

    precedent, moreover, for the proposition that discovery requests alone constitute a sufficient

    change in the record justifying another attempt at removal. Neither the Third-Party Petition against




    7
      Cotter argues that Strong "makes no difference" because Mallinckrodt has removed under 28 U.S.C. § 1442 as well.
    Cotter is correct to note the distinction, but Plaintiffs do not rely on Strong in order to challenge Mallinckrodt's
    removal. Instead, the relevance of Strong is that it demonstrates that Mallinckrodt's PAA defense does not provide
    this Court with original jurisdiction over the entire case.

                                                                 13




                                                      ADD-13
  Appellate Case: 21-1160                 Page: 62           Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 66 of 85 PageID #: 3413
   Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 14 of 15 PageID #: 3290




    Mallinckrodt nor the alleged change to Plaintiffs' position merit reconsideration of this Court's
                                              I

    prior remand.


    III.   CONCLUSION

           The Plaintiffs in this case are Missouri citizens and property owners who seek damages

    and injunctive relief under Missouri law based on events which took place entirely in Missouri.

    (Doc. 1-6). After an earlier remand, Cotter's Third-Party Petition seeking contribution against

    Mallinckrodt, who has a potential federal defense under the PAA and 28 U.S.C. § 1442, provides

    the only potential avenue for federal jurisdiction in this case. Mallinckrodt' s federal defense is

    only relevant, however, in the event:that Plaintiffs succeed in their claims against Cotter. While

    the claim against Mallinckrodt stems, from a common nucleus of operative fact as Plaintiffs' state

    law claims, the state law claims substantially predominate, and the Gibbs factors favor severance

    and remand. Mallinckrodt is not an i~dispensable
                                        ,            party to the litigation, and its presence as Third-
                                          I


    Party Defendant does not change this Court's prior determination that there is no federal

    jurisdiction under the PAA.


           Accordingly,

           IT IS HEREBY ORDERED that Plaintiffs' Motion to Sever and Remand All Non-Third-

    Party Claims (Doc. 47) is GRANTED. Cotter's claim for contribution against Mallinckrodt in its

    Third-Party Petition (Doc. 1-7 at ,r,r 68- 75) is hereby SEVERED, and all other claims in this case

    are REMANDED back to the Circuit Court of St. Louis County for further proceedings. [As

    requested by Cotter, the Court will wait 30 days before ordering the Clerk of Court to transmit the

    order to state court so that any party may exercise its right to appeal].




                                                          14




                                                  ADD-14
  Appellate Case: 21-1160             Page: 63        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 67 of 85 PageID #: 3414
   Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 15 of 15 PageID #: 3291




          IT IS FURTHER ORDEREiD that the Landfill Defendants' Motion to Dismiss Cotter's
                                      I




   Third-Party Petition (Doc. 21) is DENIED as moot.


         Dated this 22nd day of December, 2020.




                                                  =A.ROSS
                                                     ED STATES DISTRICT JUDGE




                                                   15




                                           ADD-15
  Appellate Case: 21-1160         Page: 64        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 68 of 85 PageID #: 3415

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 1 of 18 PageID #: 678




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


   TAMIA BANKS, on behalf of herself and       )
   all others similarly situated,              )
                                               )
                 Plaintiff,                    )
                                               )
   v.                                          )              No. 4:18-CV-00624 JAR
                                               )
   COTTER CORPORATION, et al.,                 )
                                               )
                 Defendants.                   )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiffs’ Motion To Remand. (Doc. No. 38).

   Defendants Cotter Corporation (N.S.L.) (“Cotter”), Commonwealth Edison Company

   (“ComEd”), and Exelon Corporation and Exelon Generation Company, LLC (collectively

   “Exelon”) responded. (Doc. No. 52). Defendants DJR Holdings, Inc. (“DJR”), f/k/a Futura

   Coatings, Inc., and St. Louis Airport Authority (“Airport Authority”) joined in the brief in

   opposition to Plaintiff’s motion filed by Cotter, ComEd and Exelon. (Doc. No. 53). Plaintiff

   replied (Doc. No. 59) and Defendants, with leave of Court, filed a surreply in further opposition

   to remand (Doc. No. 65). The Court held a hearing and heard oral argument on the motion to

   remand. The motion is now ready for disposition.

          I.     Background

          From 1942 to 1957, uranium ore was processed in association with the Manhattan Project

   to develop nuclear weapons in a facility in downtown St. Louis City known as the St. Louis

   Downtown Site (“SLDS”). (First Amended Class Action Petition (“FAP”), Doc. No. 6, at ¶¶ 56,

   57). In the late 1940’s, the Manhattan Project acquired a tract of land near Lambert Airport



                                                   1




                                             ADD-16
  Appellate Case: 21-1160          Page: 65        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 69 of 85 PageID #: 3416

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 2 of 18 PageID #: 679




   known as the St. Louis Airport Site (“SLAPS”) to store radioactive waste from the uranium

   processing operations at SLDS. (Id. at ¶¶ 58, 79). In 1957, “approximately sixty truckloads of

   contaminated scrap metal, several contaminated vehicles, in addition to miscellaneous

   radioactive wastes were buried on the western portion of SLAPS adjacent to Coldwater Creek,” a

   tributary of the Missouri River which runs throughout North St. Louis County (Id. at ¶¶ 2, 60).

   In the 1960’s, some of the radioactive waste that had been stored at SLAPS was moved to a

   storage site on Latty Avenue in Hazelwood, Missouri (the “Latty Avenue Site”), a part of which

   later became the Hazelwood Interim Storage Site (“HISS”). (Id. at ¶¶ 61, 75). In the late 1960’s,

   Cotter purchased the radioactive waste stored at both SLAPS and the Latty Avenue Site. (Id. at

   ¶¶ 63, 81). Between 1969 and 1973, Cotter stored, processed and transported radioactive waste at

   the SLAPS and Latty Avenue sites. (Id. at ¶ 66). In 1973, SLAPS was sold to the Airport

   Authority. (Id. at ¶ 73). The Latty Avenue Site was sold to Futura Coatings, n/k/a DJR. (Id. at ¶

   76).

          Plaintiff Tamia Banks owns property located within the one hundred year flood plain of

   Coldwater Creek. (Id. at ¶ 8). On April 2, 2018, Plaintiff filed her amended class action petition

   in the Circuit Court of St. Louis County, Missouri. She alleges that, as a result of the Defendants’

   collective conduct over several decades, radioactive wastes were released into the environment

   in and around Coldwater Creek, resulting in the contamination of her home and property, as well

   as the property of other class members, and leading to various forms of property damage.

          Plaintiff asserts state-law claims against Cotter, ComEd, Exelon, DJR, and the Airport

   Authority for: (1) trespass; (2) permanent nuisance; (3) temporary nuisance; (4) negligence; (5)

   negligence per se; (6) strict liability/absolute liability; (7) injunctive relief seeking medical

   monitoring; (8) punitive damages; and (9) civil conspiracy; and against the Airport Authority



                                                    2




                                               ADD-17
  Appellate Case: 21-1160           Page: 66        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 70 of 85 PageID #: 3417

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 3 of 18 PageID #: 680




   only for (10) inverse condemnation; (11) violation of the Missouri State Constitution’s due

   process guarantee; and (12) violation of the Missouri State Constitution’s takings and just

   compensation clause. Plaintiff seeks damages resulting from the loss of use and enjoyment of her

   property; annoyance and discomfort; damage to her personal property; diminution in the market

   value of her property; costs and expenses incurred as a result of her exposure to radioactive

   emissions, including the cost of remediation and relocation; statutory damages under Missouri

   state law; punitive and exemplary damages; costs and attorneys’ fees; and interest on the above

   amounts. Plaintiff also seeks injunctive relief in the form of medical and scientific monitoring of

   her home and property, as well as environmental testing, clean-up, and continued medical

   testing.

              On April 18, 2018, Defendants removed the action to this Court on the grounds that

   Plaintiff’s action arises out of the Price-Anderson Act (“PAA”), 42 U.S.C. § 2011 et seq., and

   that, therefore, the Court has subject matter jurisdiction. (Doc. No. 1). On May 25, 2018,

   Defendants moved to dismiss Plaintiff’s claims. (Doc. Nos. 27, 29, 36, 37).

              Plaintiff filed her motion to remand on May 29, 2018, asserting that she has pled only

   state law causes of action and that her original and amended petitions raise no claims under

   federal law. (Doc. No. 38). Plaintiff specifically alleges that her claims do not fall within the

   scope of the PAA because (i) Coldwater Creek is not and never has been a licensed nuclear

   facility; (ii) Defendants have never received a license to possess, transport, or dispose of any

   radioactive waste on or in Coldwater Creek; (iii) Defendants did not have a license to dispose of

   radioactive wastes in Coldwater Creek; (iv) Defendants did not have a license to handle the

   particular materials they handled as alleged herein, including enriched thorium; and (v)

   Defendants have never entered into an indemnification agreement with the United States



                                                    3




                                                ADD-18
  Appellate Case: 21-1160             Page: 67       Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 71 of 85 PageID #: 3418

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 4 of 18 PageID #: 681




   government under 42 U.S.C. § 2210 with respect to the complained activities. (FAP at ¶¶ 14 A-

   E).

          On June 14, 2018, the Court granted Plaintiff’s motion to stay Defendants’ motions to

   dismiss pending resolution of her motion to remand and stayed proceedings for sixty days. (Doc.

   Nos. 51). Following a hearing on Plaintiff’s motion to remand on August 8, 2018, the Court

   extended the stay until further order of the Court. (Doc. No. 71).

          II.     Legal standard

          Federal courts are courts of limited jurisdiction. Ark. Blue Cross & Blue Shield v. Little

   Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir. 2009). A federal district court may

   exercise removal jurisdiction only where the court would have had original subject-matter

   jurisdiction had the action initially been filed there. Krispin v. May Dep’t Stores Co., 218 F.3d

   919, 922 (8th Cir. 2000) (citing 28 U.S.C. § 1441(b)). A party seeking removal and opposing

   remand carries the burden of establishing federal subject-matter jurisdiction by a preponderance

   of the evidence. In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010). Generally,

   a court must resolve all doubts about federal jurisdiction in favor of remanding the case to state

   court. In re Prempro, 591 F.3d at 620.

          “The presence or absence of federal-question jurisdiction is governed by the ‘well-

   pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal

   question is presented on the face of the plaintiff’s properly pleaded complaint.” Bowler v.

   Alliedbarton Security Services, LLC, 123 F. Supp.3d 1152, 1155 (E.D. Mo. 2015) (quoting

   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). See also Gaming Corp. of America v.

   Dorsey & Whitney, 88 F.3d 536, 542 (8th Cir. 1996) (“The ‘well-pleaded complaint rule’

   requires that a federal cause of action must be stated on the face of the complaint before the



                                                    4




                                               ADD-19
  Appellate Case: 21-1160           Page: 68        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 72 of 85 PageID #: 3419

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 5 of 18 PageID #: 682




   defendant may remove the action based on federal question jurisdiction.”) (quoting Caterpillar,

   482 U.S. at 392). Because federal law provides that plaintiffs are the “masters” of their claims,

   plaintiffs “may avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar, 482

   U.S. at 392.

          Even in situations where a cause of action based on a federal statute does not appear on

   the face of the complaint, preemption based on a federal statutory scheme may apply in

   circumstances where “the pre-emptive force of a statute is so extraordinary that it converts an

   ordinary state common-law complaint into one stating a federal claim.” Bowler, 123 F. Supp.3d

   at 1155 (quoting Caterpillar, 482 U.S. at 393). See, e.g., Metro. Life Ins. Co. v. Taylor, 481 U.S.

   58 (1987) (where a former employee alleged breach of contract, retaliatory discharge, and

   wrongful termination of disability benefits in state court complaint, the court held that the former

   employee’s claims were preempted by ERISA; plaintiff's claims were necessarily federal in

   character; and, therefore, removal under 28 U.S.C. § 1441(a) was proper). “Where a complaint

   raises issues to which federal law applies with complete preemptive force, the [c]ourt must look

   beyond the face of the complaint in determining whether remand is proper.” Bowler, 123 F.

   Supp.3d at 1155 (quoting Green v. Arizona Cardinals Football Club, LLC, 21 F. Supp.3d 1020,

   1025 (E.D. Mo. 2014)).

          As further explained by the Eighth Circuit, the exception to the well-pleaded complaint

   rule applies where a federal statute provides “an exclusive cause of action for the claim asserted

   and also set[s] forth procedures and remedies governing that cause of action.” Id. (quoting

   Johnson v. MFA Petroleum Co., 701 F.3d 243, 248 (8th Cir. 2012). Thus, although a plaintiff has

   only filed state law claims, a court may conclude that the plaintiff has “simply brought a




                                                    5




                                               ADD-20
  Appellate Case: 21-1160           Page: 69        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 73 of 85 PageID #: 3420

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 6 of 18 PageID #: 683




   mislabeled federal claim, which may be asserted under some federal statute.” Id. (quoting

   Johnson, 701 F.3d at 247 (internal quotation marks and citation omitted).

           III.     Price-Anderson Act

           A. History

           In 1954, Congress enacted the Atomic Energy Act of 1954 (“AEA”), 42 U.S.C. §§ 2011–

   2281, to encourage private sector development of atomic energy for peaceful purposes under a

   program of federal regulation and licensing. The Act alone failed to spur private sector entry into

   the field of nuclear energy due in part to a fear of potentially bankrupting liability absent some

   limiting legislation. Carey v. Kerr-McGee Chemical Corp., 60 F. Supp.2d 800, 803 (N.D. Ill.

   1999) (citing Duke Power Co. v. Carolina Environmental Study Group, Inc., 438 U.S. 59, 64

   (1978)). Thus, in 1957, Congress amended the AEA with the Price-Anderson Act (“PAA”), 42

   U.S.C. § 2011 et seq., for the express purpose of “protecting the public and … encouraging the

   development of the atomic energy industry.” Id. (quoting El Paso Natural Gas Co. v. Neztsosie,

   526 U.S. 473 (1999)). The PAA had three main features: (i) it established a limit on the

   aggregate liability of those who undertake activity involving the handling or use of radioactive

   materials; (ii) it channeled public liability resulting from nuclear incidents to the federal

   government; and (iii) it established that all public liability claims above the amount of required

   private insurance protection would be indemnified by the federal government up to the aggregate

   limit on liability. Id.

           Congress continues to build on the PAA’s foundation, expanding its scope and functions.

   Estate of Ware v. Hosp. of the Univ. of Pa., 871 F.3d 273, 278 (3d Cir. 2017) (citing In re TMI

   Litig. Cases Consol. II, 940 F.2d 832, 852 (3d Cir. 1991)). The Act initially relied on state courts

   and state law to rule on and govern liability for nuclear accidents. Id. However, amendments to



                                                    6




                                               ADD-21
  Appellate Case: 21-1160           Page: 70        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 74 of 85 PageID #: 3421

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 7 of 18 PageID #: 684




   the PAA in 1966 “provided for the transfer, to a federal district court, of all claims arising out of

   an extraordinary nuclear occurrence” and brought about greater uniformity of liability

   determinations while retaining state-law causes of action. Id. The amendments required

   indemnified entities “to waive the defenses of negligence, contributory negligence, charitable or

   governmental immunity, and assumption of the risk in the event of an action arising as the result

   of an extraordinary nuclear occurrence.” Id. These provisions were premised on “congressional

   concern that state tort law dealing with liability for nuclear incidents was generally unsettled and

   that some way of insuring a common standard of responsibility of all jurisdictions – strict

   liability – was needed. A waiver of defenses was thought to be the preferable approach since it

   entailed less interference with state tort law than would the enactment of a federal statute

   prescribing strict liability.” Carey, 60 F. Supp. 2d at 803 (quoting O’Conner v. Commonwealth

   Edison Co., 13 F.3d 1090, 1095 (7th Cir. 1994)).

          The PAA was amended again in 1988 to provide for the removal to federal court of any

   “public liability action arising out of or resulting from a nuclear incident.” 42 U.S.C. § 2210(n).

   Courts that have considered generally the scope of jurisdiction following these amendments have

   found that Congress intended to create an exclusive federal cause of action for torts arising out of

   a “nuclear incident,” as defined in the Act. See, e.g., In re Berg Litig., 293 F.3d 1127, 1132 (9th

   Cir. 2002) (public liability action as “exclusive means” of pursuing a nuclear incident claim);

   Roberts v. Florida Power & Light Co., 146 F.3d 1305, 1306 (11th Cir. 1998) (PAA creates

   “exclusive” federal cause of action); Nieman v. NLO, Inc., 108 F.3d 1546, 1553 (6th Cir. 1997)

   (PAA preempts state law claims and they “cannot stand as separate causes of action”); Kerr-

   McGee Corp. v. Farley, 115 F.3d 1498, 1504 (10th Cir. 1997) (PAA as the “sole remedy” for

   claims involving atomic energy production); O’Conner v. Commonwealth Edison Co., 13 F.3d



                                                    7




                                               ADD-22
  Appellate Case: 21-1160            Page: 71        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 75 of 85 PageID #: 3422

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 8 of 18 PageID #: 685




   1090, 1099–1100 (7th Cir. 1994) (noting that “a state cause of action is not merely transferred to

   federal court; instead, a new federal cause of action supplants the prior state cause of action.”);

   TMI II, 940 F.2d at 854 (noting that “Congress clearly intended to supplant all possible state

   causes of action when the factual prerequisite of the statute are met.”). Although the 1988

   amendments to the Act clearly created a “federal cause of action,” Day v. NLO, Inc., 3 F.3d 153,

   154 n. 3 (6th Cir. 1993), it is a federal cause of action of a “peculiar nature,” Heinrich ex rel.

   Heinrich v. Sweet, 62 F. Supp. 2d 282, 296–97 (D. Mass. 1999). The Act incorporates state law

   as the substantive rule of decision to govern the federal cause of action, so long as the state law is

   not inconsistent with the purposes of the Act. Id. (citing 42 U.S.C. § 2014(hh)).

          B. Key provisions

          Notably, the structure of the PAA, as set forth in the following provisions, has been

   described as “complicated,” “interlocking,” and “us[ing] words in unintuitive ways.” Estate of

   Ware, 871 F.3d at 280. The PAA’s jurisdictional provision, 42 U.S.C. § 2210(n)(2), provides in

   relevant part:

          With respect to any public liability action arising out of or resulting from a nuclear
          incident, the United States district court in the district where the nuclear incident takes
          place, … shall have original jurisdiction without regard to citizenship of any party or the
          amount in controversy …

          A “public liability action” is “any suit asserting public liability.” Id. § 2014(hh). “Public

   liability” means (apart from certain exceptions not relevant here) “any legal liability arising out

   of or resulting from a nuclear incident.” Id. § 2014(w).

          A “nuclear incident” is defined as:

                    any occurrence, including an extraordinary nuclear occurrence, … bodily injury,
                    sickness, disease, or death, or loss of or damage to property, or loss of use of
                    property, arising out of or resulting from the radioactive, toxic, explosive or other
                    hazardous properties of source, special nuclear, or byproduct material[.]


                                                      8




                                                ADD-23
  Appellate Case: 21-1160             Page: 72        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 76 of 85 PageID #: 3423

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 9 of 18 PageID #: 686




   Id. § 2014(q). The PAA does not define the term “occurrence.” An “extraordinary nuclear

   occurrence” is defined as:

                    any event causing a discharge or dispersal of source, special nuclear, or byproduct
                    material from its intended place of confinement in amounts offsite, or causing
                    radiation levels offsite, which the Nuclear Regulatory Commission or the
                    Secretary of Energy, as appropriate, determines to be substantial, and which the
                    Nuclear Regulatory Commission or the Secretary of Energy, as appropriate,
                    determines has resulted or will probably result in substantial damages to persons
                    offsite or property offsite … The Nuclear Regulatory Commission or the
                    Secretary of Energy, as appropriate, shall establish criteria in writing setting forth
                    the basis upon which such determination shall be made. As used in this
                    subsection, “offsite” means away from “the location” or “the contract location” as
                    defined in the applicable Nuclear Regulatory Commission or the Secretary of
                    Energy, as appropriate, indemnity agreement, entered into pursuant to section
                    2210 of this title.

   Id. § 2014(j).

          The term “byproduct material” is defined in relevant part as “the tailings or wastes

   produced by the extraction or concentration of uranium or thorium from any ore processed

   primarily for its source material content.” Id. § 2014(e)(2). The term “source material” means

   “(1) uranium, thorium, or any other material which is determined by the Commission pursuant to

   the provisions of section 2091 of this title to be source material; or (2) ores containing one or

   more of the foregoing materials, in such concentration as the Commission may by regulation

   determine from time to time.” Id. § 2014 (z)(1), (2).

          IV.       Parties’ arguments

          Relying on a recent opinion from this District, Strong v. Republic Services, Inc., 283 F.

   Supp.3d 759 (E.D. Mo. 2017), Plaintiff argues that the PAA does not apply to her claims in the

   absence of an appropriate license or indemnity agreement covering the activities complained of.

   Without a license or indemnity agreement, there can be no “occurrence,” that is, no event at the


                                                      9




                                                 ADD-24
  Appellate Case: 21-1160             Page: 73        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 77 of 85 PageID #: 3424

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 10 of 18 PageID #: 687




   site of “licensed activity,” that would constitute a “nuclear incident.” Without a “nuclear

   incident,” Plaintiff’s action is not a “public liability action” and is thus not preempted by §

   2210(n)(2). (Doc. No. 39 at 1, 7-12). Plaintiff acknowledges that Cotter was issued a license by

   the Atomic Energy Commission (AEC) to possess “source material,” i.e., uranium, in 1969;

   however, she contends that this license could not have covered uranium mill tailings because at

   that time, the definition of “byproduct material” did not include uranium or thorium mill tailings.

   Plaintiff argues that none of the Defendants herein had an indemnity agreement or license to

   handle, store or transport hazardous byproducts, such as uranium mill tailings, which Plaintiff

   alleges were the source of the contamination at issue. (Id. at 12). Plaintiff also argues that

   applying PAA preemption to her state law claims would violate her constitutional right to Due

   Process by depriving her of her common law property rights without providing a reasonable

   alternative remedy. (Doc. No. 39 at 15).

           Defendants respond that neither the plain language of the PAA nor its legislative history

   supports Plaintiff’s contention that a license or indemnity agreement is required for federal

   jurisdiction 1 and that numerous courts have criticized and rejected the same arguments she

   advances here. (Doc. No. 52 at 1-12). In any event, Defendants contend that Cotter had such a

   license. 2 (Id. at 9-11). Defendants further respond that PAA preemption of Plaintiff’s state law


   1
    During oral argument, Defendants noted this matter is related to similar lawsuits in this Court, including
   McClurg v. Mallinckrodt, Inc., No. 4:12-CV-00361-AGF (E.D. Mo. 2012). In McClurg, however, no
   motion to remand was filed and the parties have not challenged the Court’s jurisdiction under the PAA.
   Thus, McClurg provides no guidance on the issues raised herein.
   2
     A copy of the license was submitted as an exhibit to Defendants’ opposition to Plaintiff’s motion to
   remand. (See Doc. No. 52-7). Plaintiff agrees the exhibit is a public record that the Court can consider on
   remand. The License issued in 1969 authorized Cotter “to receive, possess and import the [designated]
   source material [ ], to use such material for the purpose(s) and at the place(s) designated [ ], and to deliver
   or transfer such material to persons authorized to receive it in accordance with the regulations” of Title 10
   of the Code of Federal Regulations, Chapter 1, Part 40. The License states that the “[a]uthorized place of
   use” was Cotter’s facility located at 9200 Latty Avenue; that the “[m]aximum quantity of source material
                                                         10




                                                    ADD-25
  Appellate Case: 21-1160               Page: 74          Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 78 of 85 PageID #: 3425

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 11 of 18 PageID #: 688




   claims would not violate her due process rights. Citing Duke Power Co. v. Carolina Envtl. Study

   Grp., 438 U.S. 59, 88 (1978), Defendants assert that rather than abolishing any rights, the PAA

   “transforms” actions based on state law claims that seek to impose public liability into federal

   actions and provides a reasonable substitute remedy for the common law or state tort law

   remedies it replaced. (Doc. No. 52 at 13-14).

           In reply, Plaintiff does not dispute that the 1988 amendments to the PAA expanded

   federal jurisdiction to nuclear incidents not considered “substantial;” rather, she contends that the

   amendments did not eliminate the Act’s licensing/indemnity scheme. Plaintiff asserts that the

   PAA does not afford protections to private entities and persons engaged in activities without

   authorization, license or permission contemplated under the Act. (Doc. No. 59 at 4-5). Moreover,

   the legislative history of the PAA suggests that Congress did not intend to preempt all state law

   actions involving nuclear energy – just those rising to the level of a “nuclear incident.”

           Plaintiff submits declarations from Richard Stewart, an “environmental and

   administrative law expert” (Doc. No. 59-1), and Dr. Marvin Resnikoff, an “expert in nuclear

   waste transportation, storage and disposal” (Doc. No. 59-2). Stewart opines that the PAA does

   not apply in this case; Resnikoff opines that the radioactive wastes at issue were mill tailings

   which by definition were not byproduct material until the passage of the Uranium Mill Tailings

   Act (“UMTRCA”) in 1978. In addition, Plaintiff cites to Envirocare of Utah & Snake River

   Alliance, 56 N.R.C. 53 (Dec. 13, 2000), to support her contention that the NRC has already

   determined that the radioactive wastes at issue are not subject to federal regulation. (Doc. No. 59

   at 9-10).



   which [Cotter] [could] possess at any one time under [the] license [was] unlimited”; and that the License
   would expire on December 31, 1974.


                                                      11




                                                 ADD-26
  Appellate Case: 21-1160             Page: 75         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 79 of 85 PageID #: 3426

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 12 of 18 PageID #: 689




           In their surreply, Defendants urge the Court to disregard the declarations of Plaintiff’s

   “experts” because they improperly opine on matters of law and are based on unsupported factual

   assumptions. 3 (Doc. No. 65 at 2-7). Defendants also argue that Plaintiff’s reliance on an NRC

   staff director decision is misplaced. (Id. at 8-9) Envirocare explicitly pertains to mill tailings,

   which Plaintiff assumes are at issue, but which Defendants dispute. Further, Plaintiff has not

   alleged that any part of the process that generated the material at issue in this case involved a

   uranium mill or that any of the sites at issue contained a uranium mill. (Id. at 9).

           V.      Discussion

           There are numerous conflicting opinions as to whether a license or an indemnity

   agreement is required for federal subject matter jurisdiction pursuant to the PAA. Several courts,

   including one in this District, have reasoned that in the absence of a license or indemnification

   agreement covering the activities which giving rise to the liability alleged, there can be no

   “occurrence,” that is, no event at the site of licensed activity, that would constitute a “nuclear

   incident.” See Gilberg v. Stepan Co., 24 F. Supp.2d 325, 343 (D. N.J. 1998); Heinrich ex rel.

   Heinrich v. Sweet, 62 F. Supp. 2d 282, 297 (D. Mass. 1999); Joseph v. Sweet, 125 F. Supp.2d

   573, 576 (D. Mass. 2000); Samples v. Conoco, Inc., 165 F. Supp.2d 1303, 1321-22 (N.D. Fl.

   2001); Irwin v. CSX Transp., Inc., No. 3:10-CV-300, 2011 WL 976376, at *2 (E.D. Tenn. Mar.

   16, 2011); Strong, 283 F. Supp.3d 759. Rejecting the contention that the PAA is now so broad as

   to cover any claim of property damage allegedly caused by certain nuclear material, these courts


   3
     While it is generally improper to raise a new argument in a reply brief, courts may consider such an
   argument where, as here, the nonmoving party has been given leave to file a surreply to address the new
   argument, and did so. Etrailer Corp. v. Onyx Enterprises, Int'l Corp., No. 4:17-CV-01284-AGF, 2017 WL
   3021496, at *3 (E.D. Mo. July 17, 2017) (citations omitted). As for the declarations, significant portions
   of Stewart’s declaration are legal conclusions that the Court has not considered for purposes of this
   motion. As for Resnikoff’s opinion, assuming the radioactive waste at issue in this case was mill tailings,
   consistent with the analysis in Strong, it would not be covered under Cotter’s license because at the time
   the license was issued, the definition of “byproduct material” did not include uranium mill tailings.
                                                       12




                                                  ADD-27
  Appellate Case: 21-1160              Page: 76         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 80 of 85 PageID #: 3427

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 13 of 18 PageID #: 690




   focus on the original purpose of the PAA, i.e., to protect the public and encourage development

   of the atomic energy industry by providing certain licensees with a system of private insurance,

   government indemnification, and limited liability for certain nuclear tort claims. The courts

   further support their holdings by emphasizing that the word “occurrence” as used in the

   definition of “nuclear incident” means “that event at the site of the licensed activity, or activity

   for which the Commission has entered into a contract, which may cause damage.”

          Other courts have concluded that such an interpretation runs counter to the plain language

   of the PAA as well as the Congressional intent behind the 1988 amendments. See Estate of

   Ware, 871 F.3d at 283; Acuna v. Brown & Root Inc., 200 F. 3d 335, 339 (5th Cir. 2000);

   O’Conner v. Commonwealth Edison Co., 807 F. Supp. 1376, 1378 (C.D. Ill. 1992); Carey v.

   Kerr-McGee Chem. Co., 60 F. Supp.2d 800, 806 (N.D. Ill. 1999); Cotromano v. United

   Technologies Corp., 7 F. Supp. 3d 1253 (S.D. Fla. 2014). This Court recently addressed the issue

   in Strong, 283 F. Supp.3d 759, a case involving the same facts, one of the same defendants

   (Cotter), and addressing virtually identical arguments from both sides. The Court finds the

   Strong court’s reasoning persuasive and agrees that “whether as a matter of statutory

   construction or the structure and history of the PAA,” a license or indemnity agreement is a

   prerequisite for federal subject matter jurisdiction pursuant to the PAA. Id. at 772.

          In Strong, it was alleged that defendants accepted radioactive waste consisting of

   uranium mill tailings without a license to do so and that the waste had spread to the plaintiffs’

   family farm. The court held there was no federal subject matter jurisdiction under the PAA

   without a license or an indemnity agreement. Although the waste originated from the facility of a

   nonparty (Cotter) that had a license to receive, possess, and import the “source material,” Strong

   held that such a source material license could not be the basis for federal subject matter



                                                    13




                                               ADD-28
  Appellate Case: 21-1160           Page: 77         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 81 of 85 PageID #: 3428

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 14 of 18 PageID #: 691




   jurisdiction, because it did not cover uranium mill tailings. Accordingly, the case was remanded

   to state court. Id. at 772-74.

           In reaching its conclusion that there cannot be a nuclear incident without an applicable

   license or indemnity agreement, the Strong court was persuaded by the analysis of the PAA and

   its history in Gilberg, 24 F. Supp.2d 325. Noting that case law did not clarify whether the PAA’s

   jurisdictional provisions operate independently form its indemnification provisions, the court in

   Gilberg looked to the language of the Act itself. The court found it significant that the PAA’s

   definition of nuclear incident uses “occurrence” together with the clause “including an

   extraordinary nuclear occurrence,” so as to read, “[t]he term ‘nuclear incident’ means any

   occurrence, including an extraordinary nuclear occurrence.” Id. at 332. The court then reviewed

   the express definition of an “extraordinary nuclear occurrence,” i.e., “any event causing a

   discharge … from its intended place of confinement in amounts off-site, or causing radiation

   levels off-site …”, and noted that as used in this subsection the term “off-site” means “away

   from the location or the contract location as defined in the applicable ... indemnity agreement

   entered into pursuant to § 2210 of this Title.” Id. Because of what it termed “the proximity to and

   interrelationship between the word ‘occurrence’ and the phrase ‘extraordinary nuclear

   occurrence,’ Gilberg concluded, as a matter of statutory construction, that “the occurrence which

   underlies a ‘nuclear incident,’ can only be an event at ‘the location’ or ‘the contract location’ as

   that term is defined in an indemnity agreement entered into under § 2210.” Id.

           The court also examined the legislative history of the PAA, S. Rep. No. 85–296, 1957

   WL 5103, at *1817–18 (May 9, 1957), and found implicit in its language 4 that the terms “nuclear


   4
    IT WAS NOT THOUGHT THAT AN INCIDENT WOULD NECESSARILY HAVE TO OCCUR
   WITHIN ANY RELATIVELY SHORT PERIOD OF TIME .... THE OCCURRENCE WHICH IS THE
   SUBJECT OF THIS DEFINITION IS THAT EVENT AT THE SITE OF THE LICENSED ACTIVITY,
   OR ACTIVITY FOR WHICH THE COMMISSION HAS ENTERED INTO A CONTRACT, WHICH
                                                   14




                                               ADD-29
  Appellate Case: 21-1160           Page: 78        Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 82 of 85 PageID #: 3429

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 15 of 18 PageID #: 692




   incident” and “occurrence” are “inextricably intertwined” with “licenses” and “indemnification

   agreements,” suggesting that licenses and indemnification agreements are an integral part of the

   PAA’s statutory scheme. Strong, 283 F. Supp. 3d at 770–71.

          The Strong court went on to reject the defendants’ argument that Cotter’s 1969 Source

   Material License – the same license at issue in the instant case – applied to the plaintiff’s claims.

   Id. at 772. The court reasoned that in 1969 when Cotter received the license, and in 1973 when

   the defendants allegedly accepted the material at issue, the definition of “byproduct material” did

   not include uranium or thorium mill tailings. It was not until 1978 that Congress amended the

   definition of “byproduct material” to include uranium and thorium mill tailings. Id. at 772-73

   (citing 42 U.S.C. § 2014(e)(2)). Moreover, the Uranium Mill Tailing Radiation Control Act of

   1978 (“UMTRCA”), which first included uranium mill tailings in the definition of byproduct

   material, states that the amendments “shall take effect on the date of the enactment of the Act.”

   PL 95–604 (HR 13650), Nov. 8, 1978, 92 Stat. 3021, Title II - Uranium Mill Tailings Licensing

   and Regulation Definition, Sec. 208. Based on this analysis, the Strong court concluded that

   “Cotter’s 1969 Source Material License could not have covered uranium mill tailings.” Id. at

   773.

          Here, Defendants argue that Plaintiff’s restrictive reading of the definition of “nuclear

   incident” as an event at “the location or the contract location” as that term is defined in the

   MAY CAUSE DAMAGE, RATHER THAN THE SITE WHERE THE DAMAGE MAY PERHAPS BE
   CAUSED. THE SITE MUST BE WITHIN THE UNITED STATES.... IT DOES NOT MATTER WHAT
   LICENSE MAY BE APPLICABLE IF THE OCCURENCE IS WITHIN THE UNITED STATES....
   THE INDEMNIFICATION AGREEMENTS ARE INTENDED TO COVER DAMAGES CAUSED BY
   NUCLEAR INCIDENTS FOR WHICH THERE MAY BE LIABILITY NO MATTER WHEN THE
   DAMAGE IS DISCOVERED, I.E., EVEN AFTER THE END OF THE LICENSE. THAT IS WHY THE
   DEFINITION OF ‘NUCLEAR INCIDENT’ HAS THE PHRASE ‘ANY OCCURENCE * * * CAUSING
   BODILY INJURY, SICKNESS, DISEASE, OR DEATH’ AND WHY THE DEFINITION OF ‘PUBLIC
   LIABILITY’ IS TIED TO ANY LEGAL LIABILITY ARISING OUT OF, OR RESULTING FROM, A
   NUCLEAR INCIDENT.

   Strong, 283 F. Supp. 3d at 770–71.
                                                    15




                                               ADD-30
  Appellate Case: 21-1160               Page: 79     Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 83 of 85 PageID #: 3430

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 16 of 18 PageID #: 693




   applicable indemnity agreement entered into pursuant to 42 U.S.C. § 2210 narrows what

   Congress obviously intended to be a broader term - and effectively nullifies the 1988

   amendments. In ascertaining the plain meaning of a statute, the Court relies on established rules

   of statutory interpretation, looking not only to the particular statutory language at issue, but also

   the design of the statute as a whole. DeBough v. Shulman, 799 F.3d 1210, 1212 (8th Cir. 2015);

   United States v. I.L., 614 F.3d 817, 820-21 (8th Cir. 2010) (citations omitted).

           According to a Senate report, “[t]he Price–Anderson system is a comprehensive,

   compensation-oriented system of liability insurance for Department of Energy (“DOE”)

   contractors and Nuclear Regulatory Commission (“NRC”) licensees operating nuclear facilities. 5

   Under the Price–Anderson system, there is a ready source of funds available to compensate the

   public after an accident, and the channeling of liability to a single entity and waiver of defenses

   insures that protracted litigation will be avoided. That is, the [PAA] provides a type of “no fault”

   insurance, by which all liability after an accident is assumed to rest with the facility operator,

   even though other parties (such as subcontractors or suppliers) might be liable under

   conventional tort principles. This “omnibus” feature permits a more unified and efficient

   approach to processing and settlement of claims, thus allowing quick compensation to the public

   from the pool of funds set up by the Price–Anderson system.” S. Rep. No. 100-70 (1988), U.S.

   Code Cong. & Admin. News 1988, 1424, 1426-27.


   5
     The coverage for NRC licensees encompasses activities of commercial nuclear power plants, certain
   fuel fabrication facilities, and non-DOE reactors used for educational and research purposes. Activities of
   DOE contractors are covered if they involve “the risk of public liability for a substantial nuclear
   incident.” These contractor activities include nuclear weapons research, development and testing, nuclear
   energy research and development, and nuclear waste activities. The Act specifies the procedures for
   determining the amount and sources of compensation available to compensate persons injured as a result
   of a nuclear incident arising from these activities. Dan M. Berkovitz, Price–Anderson Act: Model
   Compensation Legislation? - The Sixty–Three Million Dollar Question, 13 Harv. Envt’l. L. Rev. 1, 1–2
   (1989) (footnotes omitted).


                                                       16




                                                  ADD-31
  Appellate Case: 21-1160              Page: 80         Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 84 of 85 PageID #: 3431

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 17 of 18 PageID #: 694




           It is clear that the 1988 amendments were enacted to expand the scope of federal

   jurisdiction to a broader class of nuclear liability cases than those arising just from extraordinary

   nuclear occurrences as well as to provide for consolidation of those claims in federal court.

   However, in light of the PAA’s concerns related to liability limitation and indemnification, the

   Court is not convinced that the 1988 amendments were meant to extend the reach of the PAA to

   activities not covered by applicable licenses or indemnity agreements. Defendants’ construction

   overlooks the original purposes and framework of the AEA and the PAA - to require those

   involved in the nuclear industry to obtain licenses and maintain financial protections. When

   faced with “competing preemption narratives,” the Court has the “duty to accept the reading that

   disfavors preemption.” Cook v. Rockwell Int’l Corp., 790 F.3d 1088, 1094 (10th Cir. 2015).

           Defendants further argue that Strong did not conclude that Cotter’s 1969 source material

   license could not support jurisdiction under the PAA. Rather, the court merely found that

   Cotter’s license did not cover uranium mill tailings. Here, Plaintiff asserts that Cotter’s license

   authorizing it “to receive, possess and import” uranium did not apply to the uranium mill tailings

   at issue. 6 Defendants dispute that the material at issue was mill tailings. Like in Strong, the Court

   cannot conclude, based on the record before it, that the material was in fact mill tailings. If, as

   Plaintiff contends, the material is uranium mill tailings, then consistent with the analysis in

   Strong, Cotter’s 1969 Source Material License could not have covered it because at the time the

   license was issued, the term “byproduct material” did not include uranium mill tailings. 283 F.

   Supp. 3d at 772-73. Moreover, Defendants have not established that Cotter’s 1969 Source

   Material License authorizing it “to receive, possess and import” uranium covered their activities


   6
    The Court notes that Plaintiff’s amended complaint does not specifically allege the material at issue was
   uranium mill tailings. (See FAP at ¶ 89) (“[t]he radioactive contamination that has polluted [Plaintiff’s
   property] and continues to threaten to further pollute [Plaintiff’s property] match the waste fingerprint (or
   profile) of the radioactive wastes generated in the processing of uranium ores in the St. Louis area.”).
                                                        17




                                                   ADD-32
  Appellate Case: 21-1160              Page: 81          Date Filed: 01/22/2021 Entry ID: 4996921
Case: 4:20-cv-01227-JAR Doc. #: 77 Filed: 01/22/21 Page: 85 of 85 PageID #: 3432

    Case: 4:18-cv-00624-JAR Doc. #: 75 Filed: 03/29/19 Page: 18 of 18 PageID #: 695




   at the sites involved in this case. Thus, Cotter’s license does not provide a basis for federal

   subject matter jurisdiction.

          VI.     Conclusion

          For all of these reasons, the Court finds that Defendants have failed to meet their burden

   of establishing federal subject matter jurisdiction for purposes of the PAA and that this matter

   should be remanded to state court. Given this finding, the Court need not address the merits of

   Plaintiff’s due process argument. Strong, 283 F. Supp. 3d at 774. Finally, because the Court

   lacks subject matter jurisdiction over this action, Defendants’ pending motions to dismiss will be

   denied without prejudice.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiffs’ Motion for Remand [38] is GRANTED and

   this matter is REMANDED to the Circuit Court of St. Louis County under 28 U.S.C. § 1447(c).

          IT IS FURTHER ORDERED that Defendants’ motions to dismiss [27, 29, 36, 37] are

   DENIED without prejudice to refiling in state court.



   Dated this 29th day of March, 2019.

                                                       __________________________________
                                                       JOHN A. ROSS
                                                       UNITED STATES DISTRICT JUDGE




                                                  18




                                              ADD-33
  Appellate Case: 21-1160           Page: 82       Date Filed: 01/22/2021 Entry ID: 4996921
